                  Case 20-11941-JTD           Doc 176        Filed 09/30/20        Page 1 of 57




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    ARANDELL HOLDINGS, INC., et al., 1                         Case No. 20-11941 (JTD)

                                        Debtors.               (Jointly Administered)

                                                              Proposed Hearing Date: October 16, 2020 at 1:00
                                                              p.m. (ET)
                                                              Proposed Obj. Deadline: October 13, 2020 at 4:00
                                                              p.m. (ET)

         MOTION OF DEBTORS FOR ENTRY OF ORDERS (I)(A) APPROVING
    BIDDING PROCEDURES FOR THE SALE OF SUBSTANTIALLY ALL THE ASSETS
     OF ARANDELL CORPORATION AND ARANDELL HOLDINGS , (B) APPROVING
      STALKING HORSE PROTECTIONS, (C) SCHEDULING AUCTION FOR, AND
    HEARING TO APPROVE SUCH SALE, (D) APPROVING FORM AND MANNER OF
         NOTICES OF SALE, AUCTION AND SALE HEARING, (E) APPROVING
    ASSUMPTION AND ASSIGNMENT PROCEDURES, AND (F) GRANTING RELATED
    RELIEF, AND (II)(A) APPROVING SUCH SALE FREE AND CLEAR OF ALL LIENS,
                    CLAIMS, INTERESTS, AND ENCUMBRANCES,
         (B) APPROVING ASSUMPTION AND ASSIGNMENT OF EXECUTORY
    CONTRACTS AND UNEXPIRED LEASES, AND (C) GRANTING RELATED RELIEF


             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully represent as follows in support of this motion (this “Motion”):2




1
  The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification numbers are:
Arandell Holdings, Inc. (5311) (“Arandell Holdings”), Arandell Corporation (4270) (“Arandell Corporation”), and
Arandell Kentucky, LLC (1505) (“Arandell Kentucky”). The Debtors’ corporate headquarters is located at N82
W13118 Leon Road, Menomonee Falls, WI 53051.
2
   The facts and circumstances supporting the relief requested herein are set forth in the First Day Declarations (as
defined below). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such
terms in the First Day Declarations.
                Case 20-11941-JTD             Doc 176        Filed 09/30/20       Page 2 of 57




                                          RELIEF REQUESTED

        1.       By this Motion3, the Debtors seek entry of an order, substantially in the form

attached hereto as Exhibit A (the “Bidding Procedures Order”):

        a.       approving the proposed bidding procedures (the “Bidding Procedures”) attached
                 to the Bidding Procedures Order as Exhibit 1, pursuant to which the Debtors will
                 solicit and, in consultation with the Consultation Parties (as defined below), select
                 the highest or otherwise best offer for the sale or sales (each, a “Sale Transaction”)
                 of the assets (the “Purchased Assets”) of Debtors Arandell Corporation (the
                 “Arandell”) and Arandell Holdings, Inc. (“Holdings”) (together, the “Debtors” or
                 the “Company”);

        b.       approving the Stalking Horse Protections provided by the Debtors to the Stalking
                 Horse Bidder in accordance with the terms and conditions set forth in the Stalking
                 Horse APA (each as defined below) and the Bidding Procedures;

        c.       scheduling an auction for the Purchased Assets (the “Auction”), if necessary;

        d.       scheduling a hearing (the “Sale Hearing”) to consider approval of the proposed
                 Sale Transaction on November 24, 2020;

        e.       authorizing and approving the (i) notice of the (a) Sale Transaction, (b) Bid
                 Deadline (as defined below), and (c) Auction and Sale Hearing, substantially in the
                 form attached to the Bidding Procedures Order as Exhibit 2 thereto (the “Sale
                 Notice”), and (ii) notice to each relevant non-Debtor counterparty (each, a
                 “Counterparty”) to an executory contract or unexpired lease related to the
                 Purchased Assets of the potential assumption and assignment of their executory
                 contract (the “Contracts”) or unexpired lease (the “Leases” and together with the
                 Contracts, the “Contracts and Leases”) and the calculation of the amount
                 necessary to cure any monetary defaults thereunder (the “Cure Costs”),
                 substantially in the form attached to the Bidding Procedures Order as Exhibit 3
                 thereto (the “Potential Assumption and Assignment Notice”);

        f.       authorizing and approving procedures for the assumption and assignment of the
                 Contracts and Leases and the determination of Cure Costs with respect thereto, ,
                 collectively, the “Assumption and Assignment Procedures”); and

        g.       granting related relief.




3
  Contemporaneously with the filing of this Motion, the Debtors have also filed a motion (the “Motion to Shorten”)
requesting that the Motion be heard on October 16, 2020 at 11:00 a.m. (ET). The Motion to Shorten also requests that
objections to the Motion must be filed on or before October 13, 2020 at 4:00 p.m. (ET).


                                                         2
               Case 20-11941-JTD         Doc 176     Filed 09/30/20    Page 3 of 57




        2.      The Debtors further request at the Sale Hearing that this Court enter an order (the

“Sale Order”), a proposed form of which is annexed as an exhibit to the Stalking Horse APA (as

defined below), (i) authorizing and approving the sale of the Purchased Assets to the ultimate

purchaser of such assets as determined in accordance with the Bidding Procedures (the “Successful

Bidder”), free and clear of all liens, claims, interests, and encumbrances, (ii) authorizing and

approving the assumption and assignment of the Debtors’ Contracts and Leases in accordance with

the Assumption and Assignment Procedures in connection with the proposed Sale Transaction,

and (iii) granting related relief.

                                     JURISDICTION AND VENUE

        3.      The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. This is a core proceeding pursuant to

28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

The statutory predicates for the relief requested herein are sections 105(a), 363, 365, 503, and 507

of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 6004, and 6006 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 6004-1 of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”).

        4.      Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final order

or judgment by the Court in connection with this Motion if it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments consistent with Article III of

the United States Constitution.




                                                 3
               Case 20-11941-JTD           Doc 176       Filed 09/30/20      Page 4 of 57




                                           BACKGROUND

        5.      On August 13, 2020 (the “Petition Date”), each of the Debtors commenced with

the Court voluntary cases (the “Chapter 11 Cases”) for relief under chapter 11 of the Bankruptcy

Code. The Debtors are authorized to continue operating their businesses and managing their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

An official committee of unsecured creditors (the “Committee”) was appointed on August 25,

2020 [Docket No. 63]. No trustee or examiner has been appointed in the Chapter 11 Cases.

        6.      Additional information regarding the Debtors’ businesses, capital structure, and the

circumstances leading to the commencement of the Chapter 11 Cases is set forth in the Declaration

of Bradley J. Hoffman in Support of the Chapter 11 Petitions and First Day Motions [D.I. 12], and

the Declaration of James G. Keane in Support of the Chapter 11 Petitions and First Day Motions

[D.I. 11] (the “First Day Declarations”),4 filed on the Petition Date and incorporated herein by

reference.

                    PRE-PETITION MARKETING AND SALE PROCESS

        7.      As set forth in greater detail in the First Day Declarations, the Debtors and their

advisors worked for months in the face of the Debtors’ liquidity constraints and operational

challenges to solicit and develop various strategic alternatives throughout the first seven months

of 2020 to maximize stakeholder value. These efforts included retaining Promontory Point Capital

(“PPC”) and HMP Advisory Holdings, LLC (dba Harney Partners) (“HMP”), commencing at first

a refinancing process involving contacts with thirty (30) funding sources, and later (and

concurrently), a sale marketing process involving an additional thirty-one (31) targets with




4
        The First Day Declarations and other relevant case information is available on the following website
maintained by the Debtors’ claims and noticing agent, BMC Group at: https://bmcgroup.com/arandell



                                                     4
                Case 20-11941-JTD             Doc 176        Filed 09/30/20       Page 5 of 57




strategic and financial interests. Of this total of sixty-one (61) targets, twenty-nine (29) were

considered primarily strategic buyers and twelve (12) were primarily financial buyers. The balance

consisted of funding sources and investors. At the time of filing, the target list had grown to

seventy-three (73). Twenty-seven (27) were potential financing sources, and forty-six (46) were

potential financial and strategic purchasers. Of that group, fourteen (14) parties offered term sheets

or indications of interest, and one financial buyer (Arandell Acquisition Company (“AAC”), the

proposed Stalking Horse herein) emerged with an indication of sufficient proceeds to extinguish

senior debt and a portion of the subordinated debt.

        8.       Following the Petition Date, and while negotiations continued with AAC, the

Debtors continued to reach out to potential purchasers, including several strategic parties who

learned of the sale opportunity through the Debtors’ filings herein, as well as financial purchasers

and liquidators. These additional post-petition targets increased the overall list of potential

interested parties to one hundred seventeen (117), including thirty-one (31) candidates submitted

by financial advisors to the Committee. Non-disclosure agreements were signed by fifty-two (52)

parties, and thirteen (13) of those remain active.

        9.       As a result of the foregoing sales efforts, a potential strategic purchaser emerged

with a proposed acquisition that appeared to be competitive with AAC, and negotiations continued

with both parties until on or about September 25, 2020, when Debtors concluded that the potential

transaction with AAC was the best and most desirable of the two.5

        10.      On September 30, 2020, the Debtors entered into a stalking horse asset purchase

agreement (the “Stalking Horse APA”) with AAC for the sale of substantially all of the assets of


5
 Under the Milestones (schedule 12.13 to the DIP Credit Agreement), the Debtors were under a deadline of September
18, 2020 to have completed an approved asset purchase agreement and filed this Motion. Given the status of the
negotiations at that time, the Agent consented to continue that deadline by one week to September 25, 2020, and then
agreed to further extensions to September 29 and 30, 2020, respectively.


                                                         5
                Case 20-11941-JTD            Doc 176        Filed 09/30/20       Page 6 of 57




Arandell Corporation and certain insurance rights and other assets of Holdings (the “Purchased

Assets Bid”) as described in greater detail below. AAC was formed by Saothair Capital Partners

(“Saothair”) and Farragut Mezzanine Partners III, L. P. (“Farragut,” one of the Debtors’ junior

secured creditors) for the purpose of making the proposed acquisition.

        11.      The Stalking Horse APA preserves the Company’s business as a going concern,

including (i) preserving much of the Debtors’ current printing facilities and operations,

(ii) contemplating the continued employment of substantially all of the Company’s employees

under modified collective bargaining agreements,6 (iii) continuing ongoing relationships with

many of the Company’s contract counterparties and assuming certain liabilities related thereto,

and (v) providing consideration (including the assumption of obligations) sufficient to repay or

satisfy all amounts due to the Debtors’ “Agents,” “Lenders” and “Factor” (as such terms are

defined in the below-defined DIP Order), and provide certain wind down costs in accordance with

an approved budget to facilitate the orderly wind down of the estates.

        12.      The Stalking Horse APA does not include exclusivity rights, and the Debtors, with

the assistance of their advisors, are actively continuing to engage with other potential bidders to

facilitate a competitive sale process, which will continue in accordance with the Bidding

Procedures. Specifically, the Debtors, PPC and HMP will continue marketing and soliciting in

accordance with the proposed Bidding Procedures and welcome any and all bids for the Debtors’

assets. Continued marketing will invite any higher and better bids or otherwise ensure the Stalking

Horse Bid represents the highest or best value for the Company’s assets.




6
  AAC believes that the continued employment of the Debtors’ President Bradley J. Hoffman is material to the value
of the Purchased Assets. The parties have agreed that Mr. Hoffman may negotiate with any other potential purchaser
(so any agreement reached will not be exclusive) and that if the Stalking Horse reaches an agreement with Mr.
Hoffman, the terms of any such agreement will be disclosed to other Qualified Bidders.


                                                        6
             Case 20-11941-JTD         Doc 176      Filed 09/30/20   Page 7 of 57




       13.     The Debtors filed these Chapter 11 Cases to pursue a value-maximizing sale for the

benefit of the Debtors’ stakeholders and to facilitate the orderly wind down of their estates. The

Stalking Horse APA is the product of the Debtors’ thorough prepetition and postpetition marketing

process to date. To ensure that the Debtors obtain the highest or otherwise best offer for their

assets, the Debtors will continue to market the Company and its assets through the Bidding

Procedures, which will provide for an open, comprehensive sale process that encourages the

participation of Qualified Bidders and the submission of bids for the Purchased Assets.

              NEED FOR SALE PROCESS TIMETABLE AND DEADLINES

       14.     The Debtors believe that the auction process and time periods set forth in the

Bidding Procedures are the only viable means to ensure a value-maximizing sale, which is in the

best interests of all the Debtors’ constituencies. Due to the Debtors’ scarce available resources

given the sudden downward shift in retail demand resulting from the ongoing COVID-19

pandemic, the Debtors submit that the timeline—which contemplates a closing of the Sale

Transaction on or before December 4, 2020—is reasonable under the circumstances and provides

viable bidders with sufficient time and information necessary to formulate a bid to purchase the

Purchased Assets.

       15.     The Debtors entered these cases with limited cash on hand due to a confluence of

factors including competition, technological change in the industry, and the COVID-19 pandemic,

which had very negative impacts to the Debtors’ customers and suppliers.

       16.     In response to these issues and the significant need for the auction process, the

Debtors and their advisors, concurrently with their sale marketing process, engaged in a




                                                7
                Case 20-11941-JTD             Doc 176        Filed 09/30/20       Page 8 of 57




competitive marketing process to obtain postpetition financing on the best available terms.7 The

Debtors and their advisors worked diligently to evaluate options for financing from the Senior

Lenders, and potential third-party lenders. The postpetition financing provides the Debtors with

sufficient liquidity to effectuate a going concern sale of the Company’s assets through the proposed

sale process. In coordination with the Senior Lenders’ postpetition financing, the Debtors have

agreed to this process to preserve and maximize value of their estates, to consummate a going

concern sale, and to, hopefully, facilitate an orderly wind down of their estates. Given the

significant cash burn of the Debtors, and in the face of the uncertain environment, to maximize the

probability that the Debtors can effectuate the sale and utilize the proceeds of the Carveout (as

defined in the below-defined DIP Order) for winding down the estates, it is critical that the Sale

Transaction close on or before December 4, 2020. Doing so is necessary to avoid the incurrence

of additional administrative costs that could jeopardize the Sale Transaction.

        17.      It is in this context that the Debtors agreed to the various milestones that are

attached as a schedule to the Postpetition Loan Agreement (as defined in the below-defined DIP

Order), as approved by the Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503,

507 and 552 (I) Authorizing the Debtors to Obtain Postpetition Financing; (II) Granting (A) Liens

and Superpriority Administrative Expense Claims and (B) Adequate Protection to Certain

Prepetition Lenders; (III) Authorizing Use of Cash Collateral; (IV) Modifying the Automatic Stay;

(V) Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 48], as amended or

otherwise modified from time to time, and together with any “Final Order” (as defined therein), as

amended or otherwise modified from time to time (the “DIP Order”). Under the milestones set




7
 The Debtors’ marketing process related to obtaining postpetition financing is more fully described in the First Day
Declarations.



                                                         8
              Case 20-11941-JTD         Doc 176       Filed 09/30/20    Page 9 of 57




forth in detail in Schedule 12.13 of the Postpetition Loan Agreement (as defined in the DIP Order),

as amended, the Debtors must obtain entry of an order of the Court approving the Sale Transaction

by no later than November 24, 2020, and closing of a sale by no later than December 4, 2020, or

they risk losing access to their DIP Financing (as defined in the DIP Motion). In such a

circumstance, the Debtors may be left with no choice but to cease operations and liquidate their

assets to the detriment of all parties in interest. Thus, it is critical that the sale process proceed

under the timeline detailed herein to ensure that the Debtors can achieve the requisite milestones

and ensure their access to the DIP Financing. Overall, the schedule as set forth in the Bidding

Procedures ultimately is designed to maximize value for the Purchased Assets while, at the same

time, positioning the Debtors to consummate the Sale Transaction within the milestones provided

for in the DIP Order and the Postpetition Loan Agreement (as defined in the DIP Order).

       18.     All of the “Aggregate Debt” and all of the “Postpetition Factor Debt” (as defined

in the DIP Order) will be “Paid in Full” (as defined in the DIP Order) upon, and in connection

with, the consummation of the Sale Transaction.

                                 THE STALKING HORSE APA

       19.     By this Motion, the Debtors request authority to, among other things, provide the

Stalking Horse Bidder with standard stalking horse protections, in particular (a) the payment of a

break-up fee equal to $225,000 (the “Break-Up Fee”), and (b) reimbursement of up to $550,000

for documented and reasonable out-of-pocket fees and expenses incurred in connection with the

preparation, negotiation, and documentation of the Stalking Horse APA and related agreements,

and implementation of the Sale Transaction (the “Expense Reimbursement Amount” and

together with the Break-Up Fee, the “Stalking Horse Protections”), provided that (i) by the Bid

Deadline (as defined in the Bid Procedures), the Stalking Horse has waived the conditions set

forth in section 6.2(h) (concerning financing) of the APA, and has produced by the Bid Deadline


                                                  9
             Case 20-11941-JTD          Doc 176        Filed 09/30/20    Page 10 of 57




evidence as is reasonably necessary to demonstrate to the Debtors, in consultation with the

Consultation Parties (as defined in the Bid Procedures), that the Stalking Horse Bidder has the

financial ability to acquire the Purchased Assets, including, but not limited to, written

commitments from the Stalking Horse’s equity holders, sponsors or other financial backers, or (ii)

the Purchase Agreement has been terminated by the Stalking Horse Bidder prior to the Bid

Deadline pursuant to sections 7.1(c), (d), (g), (h), (i)(iii), (i)(iv) or (j) of the Purchase Agreement,

and such termination right was exercised within three calendar days of the Stalking Horse Bidder

having learned or receiving notice of the facts giving rise to such right. The Stalking Horse APA

includes various customary representations, warranties, and covenants in the context of a section

363 sale by and from the Debtors and the Stalking Horse Bidder. In addition, the Stalking Horse

APA includes certain conditions to closing the contemplated Sale Transaction and customary

termination rights.

       20.     The Stalking Horse Protections are junior and subordinate in all respects to (x) the

Liens, claims, and interests (including, without limitation, in respect of adequate protection rights)

arising under, or in connection with, the DIP Financing and the DIP Order, the “Prepetition

Documents,” the “Postpetition Documents,” and the “DIP Factoring Documents” (as such terms

are defined in the DIP Order) from time to time in favor of any holder of “Aggregate Debt” and

“Postpetition Factor Debt” (as such terms are defined in the DIP Order) and (y) the Carveout (as

defined in the DIP Order).




                                                  10
                Case 20-11941-JTD           Doc 176         Filed 09/30/20      Page 11 of 57




          21.    In accordance with Local Rule 6004-1, the chart below summarizes the significant

terms of the Stalking Horse APA. 8


                                MATERIAL TERMS OF THE STALKING HORSE APA9

                           Arandell Corporation (and Arandell Holdings, Inc. with respect to certain
    Sellers                insurance policies and other assets).

    Stalking Horse         Arandell Acquisition Company, LLC (“AAC”), whose members are Saothair
    Bidder                 and Farragut.
    Local Rule 6004-
    1(b)(iv)(A)

                           The closing consideration shall be approximately $31,325,000 (subject to
                           potential adjustments up or done), consisting of (i) an aggregate cash amount
                           equal to the sum of (A) the DIP Loan Payment Amount (including the
                           Administrative Claims Cash Amount) estimated to be $20,500,000, plus (ii) a
    Consideration
                           credit bid (A) by Farragut in the amount of $2,400,000 (“Credit Bid”) (the
                           sum of subclauses (i) and (ii), the “Purchase Price”) and (iii) AAC’s
                           assumption of the Assumed Liabilities.

                           See Stalking Horse APA § 2.2

                           The Purchased Assets are:

                                    1.       All cash, cash equivalents, and investment accounts of Seller
                                             on hand or on deposit which exceed the Administrative Claims
                                             Cash Amount;

                                    2.       All credits, pre-paid expenses, advance payments,
    Purchased Assets                         prepayments, security deposits, deferred charges, letters of
                                             credit and other deposits (excluding deposits related to
                                             Contracts that are not Assigned Contracts), and claims for
                                             refunds or reimbursements and other current assets (other than
                                             any Accounts Receivable), in each case, to the extent related
                                             to the Business;

                                    3.       All accounts receivable and other rights to payments of Seller
                                             (the “Accounts Receivable”), in each case, to the extent related


8
         To the extent that there is any inconsistency between the terms of the Stalking Horse APA and the summary
of such terms in this Motion, the terms of the Stalking Horse APA shall control. Capitalized terms used but not
otherwise defined in this summary shall have the meanings ascribed to such terms in the Stalking Horse APA.
9
         All references to sections or schedules in this summary refer to the Stalking Horse APA, unless otherwise
specified.



                                                       11
Case 20-11941-JTD   Doc 176        Filed 09/30/20     Page 12 of 57




                    to the Business (the “Transferred Accounts Receivable”),
                    other than the Excluded Accounts;

             4.     All inventory, including all raw materials, work-in-progress
                    and finished goods, and including all packaging materials,
                    merchandise, supplies, accessories, spare parts and other
                    supplies that are owned by Seller or subject to a lease or
                    license that constitutes an Assigned Contract, in each case, to
                    the extent used in, or to the extent related to, the Business,
                    including such inventory previously purchased and in transit
                    and any such inventory paid for but not yet delivered or
                    received by Seller (collectively, the “Transferred Inventory”);

             5.     The Wisconsin Lease;

             6.     All tangible property and interests therein, including all
                    machinery, equipment, furniture, appliances, artwork,
                    computers (including all computer hardware, networking and
                    communication assets and servers), computer terminals and
                    printers, telephone systems, telecopiers and photocopiers,
                    office supplies and office equipment, factory machinery and
                    equipment (including, without limitation, all printing presses),
                    all materials handling and plant vehicles, all other vehicles,
                    and all other tangible personal property of every kind and
                    description (collectively, “Personal Property”), which is
                    owned by Seller or subject to a lease or license that constitutes
                    an Assigned Contract, in each case, to the extent used in, or to
                    the extent related to, the Business (collectively, the
                    “Transferred Personal Property”) including, but not limited to
                    the Personal Property more specifically listed on Schedule
                    1.2(f) ;

             7.     Those contracts, leases (including the Wisconsin Lease),
                    subleases, licenses, sublicenses, customer agreements, vendor
                    agreements, purchase orders, sales orders, installation and
                    maintenance agreements, hardware lease or rental agreements,
                    and other arrangements, commitments and agreements (each,
                    including any amendments or modifications thereto, a
                    “Contract”) of Seller or Holdings to the extent related to the
                    Business that are designated by Buyer (the “Assigned
                    Contracts”);

             8.     All Intellectual Property of Seller, whether registered or
                    unregistered, to the extent used in or related to the Business,
                    along with all goodwill associated therewith and all remedies
                    against infringements thereof and rights to protection of
                    interests therein under the laws of all jurisdictions (the
                    “Transferred Intellectual Property”);




                              12
Case 20-11941-JTD   Doc 176        Filed 09/30/20        Page 13 of 57




             9.     To the extent legally transferrable, all qualifications,
                    registrations, filings, privileges, immunities, certifications,
                    accreditations, consents, licenses, permits, waivers, variances,
                    authorizations and approvals of Governmental Authorities and
                    non-Governmental Authorities, including, without limitation,
                    all certificates of occupancy and certificates, licenses and
                    permits relating to zoning, building, housing, safety,
                    Environmental Laws, fire and health (“Permits”), which are
                    used or required by Seller to own the Purchased Assets and
                    operate the Business (the “Transferred Permits”);

             10.    The Seller Benefit Plans set forth on Schedule 1.2(j) as such
                    Schedule may be amended by Buyer at any time prior to the
                    Bid Deadline (as defined in the Bidding Procedures Order),
                    and all underlying assets and rights of Seller in respect of such
                    Transferred Benefit Plans;

             11.    All Records of the Business, including without limitation,
                    equipment logs, operating guides and manuals, creative
                    materials, advertising materials, promotional materials,
                    studies, reports, correspondence, financial and accounting
                    records, tax records and other similar documents and records
                    (all in the state in which such records and information
                    currently exist); provided, that Seller shall be entitled to retain
                    copies of such books, records, files and papers;

             12.    All social media accounts and related rights;

             13.    All sales, marketing, advertising literature, and development
                    and expansion plans, strategic plans, projections, studies,
                    reports and other documents and data (including, without
                    limitation, websites, and current and past lists of customers,
                    suppliers, vendors and sources), and all training materials and
                    marketing brochures related to the Business;

             14.    All of Seller’s rights, claims, credits, remedies, rights of set-
                    off or recoupment, causes of action, choses in action and rights
                    of recovery, in each case, whether choate or inchoate, known
                    or unknown, contingent or non-contingent, (i) against Buyer
                    or any of its Affiliates, or (ii) to the extent used in or related to
                    the Business, the Purchased Assets or the Assumed Liabilities,
                    including but not limited to such rights, claims and remedies
                    under any warranties, representations, indemnities, guarantees
                    or otherwise, against a manufacturer, vendor, supplier,
                    contractor or other Person, but specifically excluding the
                    Excluded Actions;

             15.    Except as expressly provided in in the Stalking Horse APA,
                    (i) all insurance policies of Seller or Holdings set forth on
                    Schedule 1.2(o) relating to the operation of the Business, as



                              13
              Case 20-11941-JTD     Doc 176        Filed 09/30/20      Page 14 of 57




                                    such Schedule may be amended by Buyer at any time prior to
                                    the Bid Deadline (as defined in the Bidding Procedures
                                    Order), and (ii) all rights of Seller or Holdings under or arising
                                    out of all insurance policies relating to the operation of the
                                    Business (including all claims arising thereunder) set forth on
                                    such Schedule, unless non-assignable as a matter of law;

                            16.     All vested rights and privileges of Seller under or relating to
                                    any Contracts to which Seller is or was a party that are not
                                    capable of being assumed and/or assigned under Section 365
                                    of the Bankruptcy Code to the extent such rights or privileges
                                    relate to or affect any Purchased Asset;

                            17.     All rights under confidentiality agreements, non-disclosure
                                    agreements and similar agreements related to or affecting any
                                    Purchased Asset;

                            18.     All depository accounts, safety deposit boxes, lock boxes and
                                    other cash management accounts of Seller to the extent used
                                    in or related to the Business;

                            19.     All of Seller’s telephone, cell phone, and facsimile numbers,
                                    e-mail listings and addresses, web sites, post office boxes, and
                                    all listings in all telephone books, directories, and web sites
                                    relating to the Business;

                            20.     All goodwill of Seller to the extent related to the Business;

                            21.     All other assets, properties, and rights (whether tangible or
                                    intangible) of Seller to the extent used in, or related to, the
                                    Business and not enumerated above; and

                            22.     All other assets, properties, and rights (whether tangible or
                                    intangible) of Holdings that are necessary for the operation of
                                    the Business after the Closing in the same manner as the
                                    Business is currently conducted.

                     See Stalking Horse APA § 1.2

                     Assumed Liabilities means only the following Liabilities, to be assumed by
                     AAC:

Assumed                     1.      all accounts payable and trade payables, to the extent related
Liabilities                         to goods received by or non-professional services rendered to
                                    the Business in the ordinary course of business after the
                                    Petition Date and prior to the Closing (collectively, the
                                    “Assumed Accounts Payable”);




                                              14
           Case 20-11941-JTD        Doc 176         Filed 09/30/20      Page 15 of 57




                           2.       all Liabilities of the Transferred Employees that Buyer has
                                    specifically agreed to assume (the “Covered Employee
                                    Liabilities”); and

                           3.       all Cure Amounts under any Assigned Contract.

                   See Stalking Horse APA § 1.4

                   There are no agreements in place between AAC and the Debtors’ current
                   management team or key employees. The parties have agreed that Debtors’
Agreements with
                   President, Mr. Hoffman, may negotiate with AAC and any other potential
Management or
                   purchaser (so any agreement reached will not be exclusive), and that if the
Key Employees
                   Stalking Horse reaches an agreement with Mr. Hoffman the terms of any such
Local Rule 6004-
                   agreement will be disclosed to other Qualified Bidders.
1(b)(iv)(B)



                   All claims or causes of action (whether in contract or in tort, in law or in equity,
                   or granted by statute) that may be based upon, in respect of, arise under, out or
                   by reason of, be connected with, or related in any manner to the Stalking Horse
                   APA or the Transaction Documents may be made only against (and are
                   expressly limited to) the Persons that are expressly identified as parties thereto
                   (the “Contracting Parties”). In no event shall any Contracting Party have any
                   shared or vicarious Liability for the actions or omissions of any other Person.
                   No Person who is not a Contracting Party, including any director, officer,
                   employee, incorporator, member, partner, manager, stockholder, Affiliate,
                   agent, attorney or representative of, and any financial advisor or lender to, any
                   of the foregoing (“Non-Party Affiliates”), shall have any Liability (whether
                   in contract or in tort, in law or in equity, or granted by statute or based upon
                   any theory that seeks to impose Liability of an entity party against its owners
                   or affiliates) for any claims, causes of action, obligations or Liabilities arising
Releases
                   under, out of, in connection with or related in any manner to the Stalking Horse
Local Rule 6004-
                   APA or the Transaction Documents or based on, in respect of, or by reason of
1(b)(iv)(C)
                   the Stalking Horse APA or the Transaction Documents or their negotiation,
                   execution, performance or breach; and, to the maximum extent permitted by
                   Law, each Contracting Party hereby knowingly and voluntarily waives and
                   releases all such Liabilities, claims and obligations against any such Non-Party
                   Affiliates. Without limiting the foregoing, to the maximum extent permitted
                   by Law, (a) each Contracting Party hereby knowingly and voluntarily waives
                   and releases any and all rights, claims, demands, or causes of action that may
                   otherwise be available at law or in equity, or granted by statute, to avoid or
                   disregard the entity form of a Contracting Party or otherwise impose Liability
                   of a Contracting Party on any Non-Party Affiliate, whether granted by statute
                   or based on theories of equity, agency, control, instrumentality, alter ego,
                   domination, sham, single business enterprise, piercing the veil, unfairness,
                   undercapitalization, or otherwise; and (b) each Contracting Party disclaims any
                   reliance upon any Non-Party Affiliates with respect to the performance of the
                   Stalking Horse APA or the Transaction Documents or any representation or




                                               15
           Case 20-11941-JTD        Doc 176         Filed 09/30/20     Page 16 of 57




                    warranty made in, in connection with, or as an inducement to the Stalking
                    Horse APA or the Transaction Documents.

                    See Stalking Horse APA § 9.13.

                             1. On or before October 21, 2020 (or such later date as Administrative
                    Agent may agree to in writing in its sole discretion), Loan Parties will obtain
                    entry of an order of the Bankruptcy Court, in form and substance acceptable to
                    Agent, granting the Sale Procedures Motion (the "Sale Procedures Order").

                            2. On or before November 18, 2020 (or such later date as
                    Administrative Agent may agree to in writing in its sole discretion), Loan
                    Parties will conduct one or more auctions with respect to the Sale, and in
                    accordance with, the Sale Procedures Order ("Auction").

                             3. On or before December 1, 2020 (or such later date as Administrative
                    Agent may agree to in writing in its discretion), Loan Parties will obtain entry
                    of an order of the Bankruptcy Court, in form and substance satisfactory to
Closing and Other
                    Agent ("Sale Order"), authorizing and approving the Sale pursuant to one or
Deadlines
                    more definitive purchase agreements in form and substance acceptable to
Local Rule 6004-
                    Administrative Agent, including, without limitation, with respect to the
1(b)(iv)(E)
                    identity of the prospective purchaser, purchase price, any conditions to closing,
                    the closing date, and other terms and conditions (each, a "Purchase
                    Agreement").

                            4. On or before December 4, 2020 (or such later date as
                    Administrative Agent may agree to in writing in its discretion), Loan Parties
                    shall have consummated the Sale, pursuant to, and in accordance with, the
                    terms of the Sale Order and the Purchase Agreement(s), and remitted all of the
                    proceeds thereof (net only of such fees, expenses, charges, or other amounts
                    that may be expressly agreed to, in writing, by Administrative Agent) to
                    Administrative Agent for application in accordance with the terms of the
                    Financing Orders, as applicable (the consummation of such sales, the "Sale
                    Closing").

                    Substantially concurrent with the execution of the Stalking Horse APA, AAC
                    has made a deposit with Debtors’ counsel (the “Deposit Agent”) in the amount
                    of $225,000 by wire transfer of immediately available funds (the “Deposit”).
                    The Deposit shall not be subject to any lien, attachment, trustee process, or any
Good Faith          other judicial process of any creditor or any of the Debtors or AAC and shall
Deposit             be released (together with all accrued investment income thereon, if any) (and
Local Rule 6004-    AAC and the Debtors shall deliver any written instructions to the Deposit
1(b)(iv)(F)         Agent to effect the distribution of the Deposit) solely in accordance with the
                    Stalking Horse APA.

                    If the Stalking Horse APA is terminated pursuant to the Section 7, the Deposit,
                    together with all accrued investment income thereon, if any, shall be retained
                    by the Deposit Agent and delivered to the Debtors, subject to the Liens, claims,




                                               16
           Case 20-11941-JTD          Doc 176        Filed 09/30/20      Page 17 of 57




                      interests, and encumbrances of the “Agents,” the other “Secured Parties,” and
                      “Factor” (as such terms are defined in the DIP Order).

                      See Stalking Horse APA §§ 2.3 and 7.6.

                      The Closing Payment Amount shall be in an amount sufficient for Payment in
                      Full in cash of the Working Capital Debt, each as defined in that certain
                      Subordination and Intercreditor Agreement dated as of March 22, 2018, as
                      modified by that First Amendment to Subordination and Intercreditor
                      Agreement dated August 11, 2020, and shall be used by the Debtors to cause
Use of Proceeds       all of the “Aggregate Debt” and all of the “Postpetition Factor Debt” to be
Local Rule 6004-      “Paid in Full” (as defined in the DIP Order) on and as of the Closing Date
1(b)(iv)(H)           (including the amount of all accruals of interest, fees and expenses arising on
                      account of the Prepetition Senior Credit Facility through the Closing Date),
                      which amount shall include all funds required to be paid into the Carveout (as
                      defined in the DIP Order).

                      See Stalking Horse APA §§ 6.2(m) and (n).

Tax Exemption         There are no tax exemptions sought in connection with the Sale Transaction.
Local Rule 6004-
1(b)(iv)(I)

                      Access to records and premises shall be provided from the Closing until the
Record Retention      date that is 180 calendar days after the entry of an order by the Court closing
Local Rule 6004-      Seller’s Bankruptcy Case.
1(b)(iv)(J)
                      Stalking Horse APA § 2.10

                      The Purchased Assets expressly exclude (i) all claims accruing in favor of
                      Debtors’ bankruptcy estate under Sections 544, 545 and 548-551 of the
                      Bankruptcy Code, (ii) all claims against Persons under Section 547 of the
                      Bankruptcy Code and all proceeds thereof, (iii) all claims to the extent related
Sale of Avoidance     to or arising from an Excluded Contract or an Excluded Liability, (iv) any
Actions               and all claims or causes of action against any administrative agent,
Local Rule 6004-      collateral agent or other agent, lead arranger, any lender or any secured
1(b)(iv)(K)
                      party related to any prepetition or post-petition credit facility, and (v)
                      all commercial tort claims, in each case to the extent not included in
                      the immediately foregoing clauses (each, an “Excluded Action”)
                      Stalking Horse APA § 1.3(f)

                      No Successor or Other Derivative Liability. Except as expressly set forth
Requested             in the Asset Purchase Agreement, the Buyer and its affiliates, successors
Findings as to        and assigns shall have no liability for any Claim or Excluded Liabilities,
Successor Liability   whether known or unknown as the Closing Date, now existing or hereafter
                      arising, whether fixed or contingent, whether derivatively, vicariously, as



                                                17
           Case 20-11941-JTD      Doc 176         Filed 09/30/20     Page 18 of 57




Local Rule 6004-   a transferee, successor, alter ego, or otherwise, of any kind, nature or
1(b)(iv)(L)        character whatsoever, by reason of any theory of law or equity, including
                   Claims or Excluded Liabilities arising under, without limitation: (i) any
                   employment or labor agreements or the termination thereof relating to the
                   Debtors; (ii) any pension, welfare, compensation or other employee benefit
                   plans, agreements, practices and programs, including, without limitation,
                   any pension plan of or related to the Debtors or any of Debtors’ affiliates
                   or predecessors or any current or former employees of any of the
                   foregoing, including, without limitation, the MEPPs and any participation
                   or other agreements related to the MEPPs, or the termination of any of
                   the foregoing; (iii) the Debtors’ business operations or the cessation
                   thereof; (iv) any litigation involving the Debtors; and (v) any employee,
                   workers’ compensation, occupational disease or unemployment or
                   temporary disability related law, including, without limitation, claims that
                   might otherwise arise under or pursuant to (A) the Employee Retirement
                   Income Security Act of 1974, as amended, (B) the Fair Labor Standards
                   Act, (C) Title VII of the Civil Rights Act of 1964, (D) the Federal
                   Rehabilitation Act of 1973, (E) the National Labor Relations Act, (F) the
                   Worker Adjustment and Retraining Notification Act of 1988, (G) the Age
                   Discrimination and Employee Act of 1967 and Age Discrimination in
                   Employment Act, as amended, (H) the Americans with Disabilities Act of
                   1990, (I) the Consolidated Omnibus Budget Reconciliation Act of 1985, (J)
                   the Multiemployer Pension Plan Amendments Act of 1980, (K) state and
                   local discrimination laws, (L) state and local unemployment compensation
                   laws or any other similar state and local laws, (M) state workers’
                   compensation laws or (N) any other state, local or federal employee benefit
                   laws, regulations or rules or other state, local or federal laws, regulations
                   or rules relating to, wages, benefits, employment or termination of
                   employment with the Debtor or any predecessors; (O) any antitrust laws;
                   (P) any product liability or similar laws, whether state or federal or
                   otherwise; (Q) any environmental laws, rules, or regulations, including,
                   without limitation, under the Comprehensive Environmental Response,
                   Compensation, and Liability Act, 42 U.S.C. §§ 9601, et seq., or similar
                   state statutes; (R) any bulk sales or similar laws; (S) any federal, state or
                   local tax statutes, regulations or ordinances, including, without limitation,
                   the Internal Revenue Code of 1986, as amended; and (T) any common law
                   doctrine of de facto merger or successor or transferee liability, successor-
                   in-interest liability theory or any other theory of or related to successor
                   liability.

                   By virtue of the consummation of the Proposed Sale, the Buyer and its
                   affiliates, successors and assigns shall not be deemed or considered to: (i) be
                   a legal successor, or otherwise be deemed a successor to the Debtors, (ii) have,
                   de facto or otherwise, merged with or into the Debtors, (iii) be a consolidation
                   with the Debtors or their estates or (iv) be an alter ego or a continuation or
                   substantial continuation, or be holding itself out as a mere continuation, of the
                   Debtors or their estates, business or operations, or any enterprise of the
                   Debtors, in each case by any law or equity, and Buyer has not assumed nor is
                   it in any way responsible for any liability or obligation of the Debtors or the
                   Debtors’ estates, except with respect to the Assumed Liabilities. Except as



                                             18
           Case 20-11941-JTD        Doc 176         Filed 09/30/20     Page 19 of 57




                    expressly set forth in the Asset Purchase Agreement, the Buyer and its
                    affiliates, successors and assigns shall have no successor, transferee or
                    vicarious liability of any kind or character, including, without limitation,
                    under any theory of foreign, federal, state or local antitrust, environmental,
                    successor, tax, ERISA, assignee or transferee liability, labor, product liability,
                    employment, de facto merger, substantial continuity, or other law, rule,
                    regulation or doctrine, whether known or unknown as of the Closing Date,
                    now existing or hereafter arising, whether asserted or unasserted, fixed or
                    contingent, liquidated or unliquidated with respect to the Debtors or any
                    obligation of the Debtors arising prior to the Closing Date, including, without
                    limitation, liabilities on account of any taxes or other fees, contributions or
                    surcharges, in each case arising, accruing or payable under, out of, in
                    connection with, or in any way relating to, the operation of the Purchased
                    Assets prior to the Closing Date or arising based on actions of the Debtors
                    taken after the Closing Date.


                    See Sale Order ¶¶ 14-15.

                    The Stalking Horse APA includes a credit bid on account of Farragut’s secured
Credit Bid          debt in an amount equal to $2,400,000 pursuant to section 363(k) of the
Local Rule 6004-    Bankruptcy Code.
1(b)(iv)(N)
                    See Stalking Horse APA § 2.2(b).

Relief from         This Motion seeks, and the proposed Bidding Procedures Order approves,
Bankruptcy Rule     relief from the fourteen-day stay imposed by Bankruptcy Rule 6004(h).
6004(h)
Local Rule 6004-    See Bidding Procedures Order ¶ 31; infra, ¶¶ 78-79.
1(b)(iv)(O)

                    Subject to entry of the Bidding Procedures Order and those conditions
                    specified in the Stalking Horse APA, AAC shall be entitled to payment of (i) a
                    Break-up Fee equal to $225,000 (i.e., an amount equal to less than 1% of the
                    Closing Payment Amount plus the Credit Bid) and (ii) Expense
                    Reimbursement of up to $550,000 for reasonable and documented out-of-
Provisions          pocket fees and expenses incurred in connection with preparation, negotiation
Providing Bid       and documentation of the Stalking Horse APA and related agreements.
Protections to
“Stalking Horse”    The Break-Up Fee and the Expense Reimbursement shall constitute allowed
or Initial Bidder   superpriority Administrative Expense Claims pursuant to sections 105(a),
Local Rule 6004-    503(b), and 507(a)(2) of the Bankruptcy Code with priority over all other
1(c)(i)(C)          administrative expenses of the kind specified in section 503(b) of the
                    Bankruptcy Code; provided, that the priority of such superpriority
                    Administrative Expense Claims shall be junior and subordinate in all respects
                    to (x) Claims arising under the DIP Financing and DIP Order granted in favor
                    of the holders of "Aggregate Debt" and "Postpetition Factor Debt" (as such
                    terms are defined in the DIP Order), including, without limitation, in respect
                    of adequate protection rights and shall be secured by Liens on all property of



                                               19
               Case 20-11941-JTD             Doc 176         Filed 09/30/20       Page 20 of 57




                           Seller’s estate, senior to all other Liens other than Liens on the “Aggregate
                           Collateral” (as defined in the DIP Order) securing the Aggregate Debt and the
                           Postpetition Factor Debt (as such terms are defined in the DIP Order), and (y)
                           the Carveout (as defined in the DIP Order).

                           See Stalking Horse APA §7.3.




                                        BIDDING PROCEDURES

B.      Overview

        22.      The Bidding Procedures are designed to promote a competitive, fair, and expedient

sale process that seeks to maximize the value of the Debtors’ estates. If approved, the Bidding

Procedures will allow the Debtors to solicit and identify bids from potential buyers that constitute

the highest or otherwise best offer for the Purchased Assets on a schedule consistent with the

milestones detailed in the Postpetition Loan Agreement, as defined in the DIP Order, the Stalking

Horse APA, the Bidding Procedures, and the Debtors’ chapter 11 objectives.

        23.      As the Bidding Procedures are attached to the Bidding Procedures Order, they are

not restated in their entirety herein. Pursuant to Local Rule 6004-1, certain of the key terms of the

Bidding Procedures are highlighted in the chart below.10

     MATERIAL TERMS OF THE BIDDING PROCEDURES AND RELATED ORDER
                                        Prior to the Bid Deadline, each party, other than AAC, who wishes
                                        to participate in the bidding process (a “Potential Bidder”) must
                                        deliver the following to the Notice Parties (as defined in the Bidding
 Qualification of Bidders               Procedures):
 Local Rule 6004-1(c)(i)(A)
                                        i.       a written disclosure of the identity of each entity that will be
                                                 bidding for the Purchased Assets or otherwise participating
                                                 in connection with such bid;



10
   To the extent that there is any inconsistency between the terms of the Bidding Procedures and the summary of such
terms in this Motion, the terms of the Bidding Procedures shall control. Capitalized terms used but not otherwise
defined in this summary shall have the meanings ascribed to such terms in the Bidding Procedures.



                                                        20
Case 20-11941-JTD     Doc 176       Filed 09/30/20      Page 21 of 57



               ii.      evidence of such entity’s financial capability to acquire the
                        Purchased Assets;

               iii.     if such entity has been formed for the purpose of acquiring
                        some or all of the Purchased Assets, a written commitment
                        from such entity’s equity holder(s), sponsor(s), or other
                        financial backer(s) (“Bid Sponsor”) to be responsible for
                        such entity’s obligations in connection with participating in
                        the bidding process and acquiring the applicable Purchased
                        Assets and evidence of the Bid Sponsor’s financial
                        capability to acquire the applicable Purchased Assets;

               iv.      an executed confidentiality agreement (to be delivered prior
                        to the distribution of any confidential information by the
                        Debtors to a Potential Bidder) in form and substance
                        satisfactory to the Debtors, in consultation with the
                        Consultation Parties (as defined below); without limiting the
                        foregoing, each confidentiality agreement executed by a
                        Potential Bidder shall contain standard non-solicitation
                        provisions; and




               v.       any other evidence the Debtors, in consultation with the
                        Consultation Parties, may reasonably request to evaluate the
                        entity’s fitness to participate in the bidding process or ability
                        to timely acquire the applicable assets of the Debtors.

               A Potential Bidder that delivers the documents and information
               described above or that the Debtors determine, in consultation with
               the Agents (as defined in the DIP Order, hereinafter, collectively, the
               “Agents”) and the official committee of unsecured creditors (the
               “Committee”), appointed in these Chapter 11 Cases (collectively,
               the “Consultation Parties;” provided, that in the event that a
               Consultation Party submits a bid in the Auction, such party shall no
               longer be a Consultation Party until such time as such party
               withdraws such bid), is likely (based on availability of financing,
               experience and other considerations) to be able to consummate the
               Sale, and whose Qualified Bid is received by the Debtors no later
               than the Bid Deadline is deemed qualified (a “Qualified Bidder”).

               See Bidding Procedures at III.1.

               Notwithstanding the foregoing requirements, AAC is deemed to be
               a Qualified Bidder provided that by the Bid Deadline it has waived
               the conditions set forth in section 6.2(h) of the APA, and has
               produced evidence as is reasonably necessary to demonstrate to the
               Debtors, in consultation with the Consultation Parties, that AAC has
               the financial ability to acquire the Purchased Assets, including, but


                               21
           Case 20-11941-JTD   Doc 176        Filed 09/30/20     Page 22 of 57



                          not limited to, written commitments from the Stalking Horse’s equity
                          holders, sponsors or other financial backers. See Bidding Procedures
                          III.1 & 3.

                          The Debtors will provide any Potential Bidder such due diligence
                          access or additional information as the Debtors, in consultation with
                          the Consultation Parties, deem appropriate, which may include
                          differentiations between the diligence provided to strategic and
                          financial bidders, as appropriate, and contractual obligations to limit
                          access to certain proprietary information. The Debtors must
                          promptly advise AAC in the event any other Potential Bidder
                          receives diligence AAC has not previously received and AAC will
                          contemporaneously be provided with access to such diligence
                          materials. All due diligence requests must be directed to PPC. To
                          the extent reasonably practicable, PPC will also facilitate meetings
                          between any interested Potential Bidders and the Debtors’
                          management team, which meetings will proceed in a manner
                          determined by the Debtors.

                          The Debtors and the Debtors’ advisors will coordinate all reasonable
                          requests from Potential Bidders for additional information and due
                          diligence requests; provided that the Debtors may decline to provide
                          such information to any Potential Bidder who, at such time and in
                          the Debtors’ business judgment, has not established, or who has
                          raised doubt, that such Potential Bidder intends in good faith, or has
                          the capacity, to consummate a Sale. The Debtors shall notify the
                          Consultation Parties as to the identity of any such Potential Bidder
Due Diligence
                          and reasonably identify what information was not provided to them.
                          No Potential Bidder or Qualified Bidder shall communicate with any
                          of the Debtors’ employees, landlords, vendors, or other Potential
                          Bidders or Qualified Bidders with respect to any bid or Sale absent
                          the prior written consent of the Debtors (email shall suffice);
                          provided that, if such consent is given, a representative of the
                          Debtors shall be present for or party to any such communications
                          (unless otherwise agreed upon by the Debtors in writing (email shall
                          suffice)).

                          For any Potential Bidder who the Debtors determine is a competitor
                          of the Debtors or is affiliated with any competitor of the Debtors, the
                          Debtors reserve the right to withhold, redact, code, or delay
                          providing any diligence materials that the Debtors determine are
                          business-sensitive or otherwise inappropriate for disclosure to such
                          Potential Bidder at such time. The Debtors shall notify the
                          Consultation Parties as to the identity of any such Potential Bidder
                          and identify what information was not provided to such party.

                          The due diligence period will extend through and including the Bid
                          Deadline. Additional due diligence will not be provided after the Bid
                          Deadline, unless otherwise deemed reasonably appropriate by the
                          Debtors after consultation with the Consultation Parties.



                                         22
            Case 20-11941-JTD       Doc 176      Filed 09/30/20      Page 23 of 57



                             See Bidding Procedures at III.2.

                             A bid will be considered a “Qualified Bid” only if the bid is
                             submitted by a Qualified Bidder and the Debtors determine, after
                             consultation with the Consultation Parties, that the bid complies with
                             all of the following:

                             i.       it is received by the Notice Parties prior to the Bid Deadline,
                                      unless the Bid Deadline is extended by the Debtors after
                                      consultation with the Consultation Parties, including the
                                      written consent of the Agents;

                             ii.      it identifies the Purchased Assets to be purchased in cash or,
                                      if applicable, through a credit bid, that the applicable
                                      Qualified Bidder offers to purchase;

                             iii.     with respect to a bid for multiple Purchased Assets, the
                                      allocation of value in U.S. dollars that the Qualified Bidder
                                      associates with each Purchased Asset or it offers to purchase
                                      all or substantially all of the Purchased Assets;

                             iv.      it disclaims any right to receive any expense reimbursement,
                                      break-up fee, or similar type of payment in connection with
                                      the bid (other than fees associated with the Stalking Horse
                                      APA). For the avoidance of doubt, no Qualified Bidder
Qualified Bids                        (other than the Stalking Horse Bidder) will be permitted to
Local Rule 6004-1(c)(i)(B)            request, nor be granted by the Debtors, at any time, whether
                                      as part of the Auction or otherwise, a break-up fee, expense
                                      reimbursement, termination fee, or any other similar form of
                                      compensation, and by submitting its bid is agreeing to
                                      refrain from and waive any assertion or request for
                                      reimbursement on any basis, including under section 503(b)
                                      of the Bankruptcy Code;

                             v.       it includes a signed writing stating that the Qualified
                                      Bidder’s offer is irrevocable until the selection of the
                                      Successful Bidder, provided that if such bidder is selected as
                                      the Successful Bidder or the Back-Up Bidder (each, as
                                      defined below), its offer shall remain irrevocable until the
                                      closing of the Sale to the Successful Bidder or the Back-up
                                      Bidder;

                             vi.      it includes confirmation that there are no conditions
                                      precedent to the Qualified Bidder’s ability to enter into a
                                      definitive agreement and that all necessary internal and
                                      shareholder approvals have been obtained prior to the
                                      submission of the bid;

                             vii.     it contains no due diligence or financing contingencies of
                                      any kind;




                                            23
Case 20-11941-JTD      Doc 176      Filed 09/30/20     Page 24 of 57



               viii.     it includes a duly authorized and executed copy of an asset
                         purchase agreement, including the purchase price for the
                         Purchased Assets expressed in U.S. Dollars (the “Purchase
                         Price”), together with all exhibits and schedules thereto,
                         together with copies marked to show any amendments and
                         modifications to the Stalking Horse APA (an “Asset
                         Purchase Agreement”), and a proposed order for approval
                         of the Sale by the Court;

               ix.       it includes financial statements or other written evidence,
                         including (if such bid contains any financing component of
                         any kind) a firm, irrevocable commitment for financing,
                         establishing the ability of the Qualified Bidder to
                         consummate the proposed Sale and pay the Purchase Price
                         in cash, such as will allow the Debtors, in consultation with
                         the Consultation Parties, to make a reasonable determination
                         as to the Qualified Bidder’s financial and other capabilities
                         to consummate the transaction contemplated by the Asset
                         Purchase Agreement;

               x.        it identifies with particularity which Contracts and Leases
                         the Qualified Bidder wishes to assume and provides details
                         of the Qualified Bidder’s proposal for the treatment of
                         related cure costs and the provision of adequate assurance of
                         future performance (the “Adequate Assurance
                         Information”) to the counterparties to such Contracts and
                         Leases;

               xi.       it clearly states which liabilities and obligations of the
                         Debtors the Qualified Bidder is agreeing to assume;

               xii.      it includes an acknowledgement and representation that the
                         bidder: (i) has had an opportunity to conduct any and all
                         required due diligence regarding the Purchased Assets prior
                         to making its offer, (ii) has relied solely upon its own
                         independent review, investigation and/or inspection of any
                         documents and/or the Purchased Assets in making its bid,
                         (iii) did not rely upon any written or oral statements,
                         representations, promises, warranties or guaranties
                         whatsoever, whether express or implied (by operation of law
                         or otherwise), regarding the Purchased Assets or the
                         completeness of any information provided in connection
                         therewith or with the Auction, except as expressly stated in
                         the Asset Purchase Agreement, and (iv) is not entitled to any
                         expense reimbursement, break-up fee, or similar type of
                         payment in connection with its bid;

               xiii.     it includes evidence, in form and substance reasonably
                         satisfactory to the Debtors, in consultation with the
                         Consultation Parties, of authorization and approval from the
                         Qualified Bidder’s board of directors (or comparable


                               24
Case 20-11941-JTD      Doc 176       Filed 09/30/20      Page 25 of 57



                         governing body) with respect to the submission, execution,
                         delivery and closing of the Asset Purchase Agreement;

               xiv.      it is accompanied by a good faith deposit (the “Deposit”) in
                         the form of a wire transfer (to a bank account specified by
                         the Debtors, in consultation with the Consultation Parties),
                         certified check or such other form acceptable to the Debtors,
                         in consultation with the Consultation Parties, payable to the
                         order of the Debtors (or such other party as the Debtors, in
                         consultation with the Consultation Parties, may determine)
                         in an amount equal to 5% of the aggregate cash portion of
                         the Purchase Price of the bid;

                         a.      All good faith deposits shall be returned to each
                                 bidder not selected by the Debtors as the Successful
                                 Bidder or the Back-Up Bidder no later than five (5)
                                 Business Days following the conclusion of the Sale
                                 Hearing.

               xv.       it states that the Qualified Bid is reasonably likely (based on
                         availability of financing, antitrust, or other regulatory issues,
                         experience, and other considerations) to be consummated, if
                         selected as the Successful Bid, within a time frame
                         acceptable to the Debtors after consultation with the
                         Consultation Parties, which time frame shall include a
                         closing by no later than December 4, 2020 or such other date
                         as the Debtors, after consultation with the Consultation
                         Parties, including the written consent of the Agents,
                         determine to be appropriate;

               xvi.      it states that the bidder consents to the jurisdiction of the
                         Court and waives any right to a jury trial in connection with
                         any disputes relating to Debtors’ qualification of bids, the
                         Auction, the construction and enforcement of these Bidding
                         Procedures, and the Sale documents and the closing, as
                         applicable;

               xvii.     it contains an acknowledgement in writing that the bidder (a)
                         has not engaged in any collusion with respect to any bids or
                         the Sale, specifying that it did not agree with any Qualified
                         Bidders or Potential Bidders to control price, (b) agrees not
                         to engage in any collusion with respect to any bids, the
                         Auction, or the Sale, and (c) by submitting a bid is agreeing,
                         and shall be deemed to have agreed, (i) to abide by and honor
                         the terms of the Bidding Procedures, and (ii) after the
                         conclusion of the Auction, if any, not to submit a bid or seek
                         to reopen the Auction; and




                                25
           Case 20-11941-JTD   Doc 176        Filed 09/30/20      Page 26 of 57



                          xviii.   it contains such other information as may be reasonably
                                   requested by the Debtors, in consultation with the
                                   Consultation Parties.

                          See Bidding Procedures at III.3.

                          Notwithstanding the foregoing requirements, the Stalking Horse
                          APA is deemed a Qualified Bid provided that by the Bid Deadline
                          the Stalking Horse Bidder has waived the conditions set forth in
                          section 6.2(h) of the APA, and has produced by the Bid Deadline
                          evidence as is reasonably necessary to demonstrate to the Debtors,
                          in consultation with the Consultation Parties, that the Stalking Horse
                          Bidder has the financial ability to acquire the Purchased Assets,
                          including, but not limited to, written commitments from the Stalking
                          Horse’s equity holders, sponsors or other financial backers. Id.

                          Each bid must be transmitted via email so as to be actually
                          received on or before 5:00 p.m. (Eastern Time) on November 13,
Bid Deadline              2020.

                          See Bidding Procedures at III. 4 & 6.

                          The Deposits of all Qualified Bidders (including AAC) shall be held
                          in one or more interest-bearing escrow accounts by the Debtors, but
                          shall not become property of the Debtors’ estates absent further order
                          of the Court; provided, however, that the Deposit of any Successful
                          Bidder (including any Back-up Bidder that becomes a Successful
                          Bidder) may be forfeited to the Debtors or credited toward the
                          Purchase Price set forth in the Successful Bid, in either case as set
                          forth in the Bidding Procedures. The Deposit of any Qualified Bidder
                          that is neither a Successful Bidder nor a Back-up Bidder shall be
                          returned to such Qualified Bidder not later than five (5) business days
                          after the Sale Hearing. The Deposit of the Back-up Bidder, if any,
                          shall be returned to such Back-up Bidder no later than three (3)
                          business days after the closing of the transaction with the Successful
                          Bidder. Upon the return of the Deposits, their respective owners shall
Treatment of Deposits
                          receive any and all interest that will have accrued thereon. If the
                          Successful Bidder (or Back-up Bidder, as applicable) timely closes
                          on its transaction, its Deposit shall be credited towards the applicable
                          Purchase Price(s). If the Successful Bidder (or Back-up Bidder, if
                          applicable) fails to consummate a sale transaction because of a
                          breach or failure to perform on the part of the Successful Bidder (or
                          Back-up Bidder, if applicable), the Debtors will not have any
                          obligation to return the Deposit deposited by the Successful Bidder
                          (or Back-up Bidder, if applicable), and such Deposit shall
                          irrevocably become property of the Debtors’ estates as partial
                          compensation for the damages caused to the Debtors and their estates
                          as a result of such breach or failure to perform without prejudice to
                          any claims, rights, or remedies of the Debtors or their estates for
                          additional damages, except as provided in the Stalking Horse APA.



                                         26
            Case 20-11941-JTD      Doc 176         Filed 09/30/20     Page 27 of 57



                               See Bidding Procedures at III.11.

                               The Auction, if any, shall take place on November 18, 2020 at 10:00
                               a.m. (Eastern Time) at the offices of Young Conaway Stargatt &
                               Taylor, LLP, or such later date, time, and location as selected by the
                               Debtors after consultation with the Consultation Parties, including
                               the written consent of the Agents, or by videoconference (and/or
Auction Time and Location      such other form of remote communication established by the Debtors
                               in consultation with the Consultation Parties). The Auction, if any,
                               shall be conducted in a timely fashion according to the procedures
                               set forth herein.

                               See Bidding Procedures at III.4 & 9.

                               If no Qualified Bids other than the bid by AAC is received in
                               accordance with the Bidding Procedures, then the Debtors shall
                               cancel the Auction, and promptly file a notice of cancellation of the
Cancellation of Auction        Auction and designation of the bid by the AAC as the Successful
                               Bid.

                               See Bidding Procedures at III.8.

                               The Debtors and their professionals shall direct and preside over the
                               Auction, if any, in consultation with the Consultation Parties. At the
                               start of the Auction, the Debtors shall describe the material terms of
                               the Starting Bid for the Purchased Assets on the record. The Debtors
                               shall maintain a written transcript of the Auction and all bids made
Conduct of the Auction
                               and announced at the Auction, if any, including the Starting Bid, all
                               applicable Subsequent Bids, and the Successful Bid.

                               Part III.9 of the Bidding Procedures contain various other provisions
                               governing the conduct of the Auction.

                               Any Qualified Bidder who has a valid, undisputed and perfected lien
                               on any Purchased Assets (a “Secured Creditor”) shall have the right
                               to credit bid all or a portion of such Secured Creditor’s allowed
                               secured claims pursuant to section 363(k) of the Bankruptcy Code;
                               provided that a credit bid shall not constitute a Qualified Bid if the
                               bid does not include a cash component sufficient to pay in full, in
                               cash, all claims for which there are valid, perfected, and unavoidable
                               liens on any of the Purchased Assets included in such bid that are
Credit Bidding
                               senior in priority to those of the party seeking to credit bid (unless
Local Rule 6004- 1(b)(iv)(N)
                               such senior lien holder otherwise consents to alternative treatment in
                               writing). All rights to credit bid shall be subject to the terms of the
                               DIP Order. For the avoidance of doubt, a Secured Creditor shall be
                               required to provide cash consideration in respect of any assets to be
                               acquired but that do not constitute collateral securing such Secured
                               Creditor’s claim(s), if any. Subject to the foregoing terms, the
                               Stalking Horse Bidder will be entitled, but not obligated, to credit
                               bid: (a) all or a portion of the value of the secured portion of
                               Farragut’s claims within the meaning of section 363(k) of the


                                              27
            Case 20-11941-JTD        Doc 176        Filed 09/30/20      Page 28 of 57



                                Bankruptcy Code; and (b) the value of the Stalking Horse
                                Protections.

                                Subject to the terms of Paragraph 10 of the DIP Order, each Agent,
                                on behalf of itself and the other Secured Parties (as defined in the
                                DIP Order), and Farragut (bidding through AAC) is and will be
                                deemed to be a Secured Creditor for purposes of these Bidding
                                Procedures.

                                See Bidding Procedures Order ¶ 8; Bidding Procedures at III.5.

                                This Motion seeks, and the proposed Bidding Procedures Order
Relief from Bankruptcy Rule     approves, relief from the fourteen-day stay imposed by Bankruptcy
6004(h)                         Rule 6004(h).
Local Rule 6004-1(b)(iv)(O)
                                See Bidding Procedures Order ¶ 33; infra, ¶¶ 64-65.

                                The Bidding Procedures Order and Bidding Procedures do not limit
No-Shop or No- Solicitation     the Debtors’ ability or right to solicit higher or otherwise better bids.
Provisions                      The Sale Transaction contemplated by this Motion, the Bidding
Local Rule 6004-1(c)(i)(C)(1)   Procedures, and the Bidding Procedures Order calls for a fair and
                                open bidding and auction process.

                                The Bidding Procedures Order approves and authorizes the Break-
                                Up Fee and Expense Reimbursement Amount for the Stalking Horse
Break-Up Fee and Expense
                                Bidder pursuant to the amounts and conditions set forth in the
Reimbursement
                                Stalking Horse APA and the Bidding Procedures.
Local Rule 6004-1(c)(i)(C)(2)
                                See Bidding Procedures Order ¶ 18.

                                The Bidding Procedures provide for an initial overbid or a minimum
Initial Overbid and Bidding     bid increment of $100,000 plus the value of the Stalking Horse
Increments                      Protections.
Local Rule 6004-1(c)(i)(C)(3)
                                See Bidding Procedures at III.9(g).

                                For purposes of evaluating the value of the Purchase Price provided
                                by each Subsequent Bid (including any Subsequent Bid by the
Treatment of Break-Up Fee       Stalking Horse Bidder), the Debtors shall give effect to the Stalking
and Expense Reimbursement       Horse Protections as well as any additional liabilities to be assumed
at Auction                      by a Qualified Bidder, and any additional costs which may be
Local Rule 6004-1(c)(i)(C)(4)   imposed on the Debtors.

                                See Bidding Procedures at III.9(i).

                                The Debtors may, in consultation with the Consultation Parties,
Modification of Bidding and
                                including the written consent of the Agents, extend the Bid Deadline.
Auction Procedures
Local Rule 6004-1(c)(i)(D)
                                See Bidding Procedures Order ¶ III.6.




                                               28
            Case 20-11941-JTD        Doc 176         Filed 09/30/20     Page 29 of 57



                                 The Debtors, after consultation with the Consultation Parties, may
                                 employ and announce at the Auction other or additional procedural
                                 rules that are reasonable under the circumstances for conducting the
                                 Auction, provided that such rules (i) are not materially inconsistent
                                 with the Bidding Procedures, the Bankruptcy Code, or any order of
                                 the Court entered in connection herewith, (ii) do not purport to
                                 abrogate or modify the Stalking Horse Protections, and (iii) are
                                 disclosed to each Qualified Bidder attending the Auction.

                                 See Bidding Procedures at III.9(f).

                                 The Qualified Bidder(s) with the next highest or otherwise best
                                 Qualified Bid, as determined by the Debtors in consultation with the
                                 Consultation Parties, will be required to serve as the Back-Up Bidder
                                 and keep its bid open and irrevocable until the later to occur of
                                 twenty (20) days after the Sale Hearing and closing on the Successful
                                 Bid with the Successful Bidder. If the Successful Bidder fails to
Closing with Alternative Back-
                                 consummate the Sale Transaction, the Back-Up Bidder will be
Up Bidders
                                 deemed to be the new Successful Bidder, and the Debtors will be
Local Rule 6004-1(c)(i)(E)
                                 authorized and directed to consummate the Sale Transaction with the
                                 Back-Up Bidder without further order of the Court.

                                 See Bidding Procedures at III.10.



                                 Notwithstanding anything to the contrary contained in these Bidding
                                 Procedures or otherwise, any rights of the Agents to consent to the
                                 Sale of any portion of their collateral, including, without limitation,
                                 any Purchased Assets, on terms and conditions acceptable to such
                                 Agent (as applicable) are hereby expressly preserved and not
                                 modified, waived or impaired in any way by these Bidding
                                 Procedures or the Bidding Procedures Order. For the avoidance of
                                 doubt, nothing in these Bidding Procedures or the Bidding
DIP Order
                                 Procedures Order shall amend, modify or impair any provision of the
                                 DIP Order, or the rights of the Agents, any other “Secured Party,” or
                                 “Factor” (as such terms are defined in the DIP Order) under the DIP
                                 Order, the Prepetition Documents, the Postpetition Documents, or
                                 the DIP Factoring Documents (as defined in the DIP Order), or
                                 otherwise.

                                 See Bidding Procedures at V.

                                 The Debtors reserve their rights to modify these Bidding Procedures,
                                 in their business judgment and after consultation with the
                                 Consultation Parties, in any manner that will best promote the goals
Reservation of Rights            of these Bidding Procedures or impose at or prior to the Auction,
                                 additional customary terms and conditions on a Sale, including,
                                 without limitation: (a) extending the deadlines set forth in these
                                 Bidding Procedures, (b) adjourning the Auction, (c) adding or
                                 modifying procedural rules that are reasonably necessary or


                                                29
               Case 20-11941-JTD             Doc 176         Filed 09/30/20       Page 30 of 57



                                        advisable under the circumstances for conducting the Auction, (d)
                                        canceling the Auction, and (e) rejecting any or all bids or Qualified
                                        Bids; provided that any modification to these Bidding Procedures
                                        which extends the timelines included herein shall be subject to the
                                        consent of the Agents, and the Stalking Horse Bidder, whose consent
                                        shall not be unreasonably withheld; provided, further, that any such
                                        modification shall treat the Stalking Horse Bidder as a Qualified
                                        Bidder provided that by the Bid Deadline it has waived the
                                        conditions set forth in section 6.2(h) of the APA, and has produced
                                        by the Bid Deadline evidence as is reasonably necessary to
                                        demonstrate to the Debtors, in consultation with the Consultation
                                        Parties, that the Stalking Horse Bidder has the financial ability to
                                        acquire the Purchased Assets, including, but not limited to, written
                                        commitments from the Stalking Horse’s equity holders, sponsors or
                                        other financial backers; provided, further, that any modification to
                                        these Bidding Procedures shall not be inconsistent with the terms of
                                        the Bidding Procedures Order, the Bankruptcy Code, or the
                                        Bankruptcy Rules. The Debtors shall provide written notice of any
                                        such modification to the Stalking Horse Bidder and each Qualified
                                        Bidder (and their respective counsel) as soon as reasonably
                                        practicable (email shall suffice).

                                        See Bidding Procedures at III.


C.      Key Dates and Deadlines

        24.      The Debtors propose the following key dates and deadlines for the sale process,

certain of which dates and deadlines may be subject to extension in accordance with the Bidding

Procedures:11

 September 30, 2020                                Deadline to file proposed Sale Order

 October 13, 2020 at 4:00 p.m. (ET)                Deadline for objections to the Bidding Procedures,
                                                   designation of the Stalking Horse, approval of the
                                                   Stalking Horse Protections and entry of the Bidding
                                                   Procedures Order

 October 16, 2020                                  Hearing to consider approval of the Bidding
                                                   Procedures, the designation of the Stalking Horse,
                                                   approval of the Stalking Horse Protections and entry
                                                   of the Bidding Procedures Order


11
   The Debtors, in consultation with the Consultation Parties, reserve the right to change the proposed sale-related
deadlines at any time prior to the hearing to consider approval of the Bidding Procedures.



                                                        30
           Case 20-11941-JTD       Doc 176     Filed 09/30/20   Page 31 of 57




October 20, 2020                      Deadline for Debtors to file with the Court the
                                      Contracts Schedule

November 3, 2020, at 4:00 p.m.        Deadline for Cure Objections and for Stalking Horse
(Eastern Time)                        to provide adequate assurance information

November 13, 2020 at 5:00 p.m.        Bid Deadline
(Eastern Time)

November 16, 2020, at 5:00 p.m.       Deadline for Debtors to notify Potential Bidders of
(Eastern Time)                        their status as Qualified Bidders

November 17, 2020, at 5:00 p.m.       Objection deadline to Sale (including to the Stalking
(Eastern Time)                        Horse Bidder) and to Stalking Horse adequate
                                      assurance

November 18, 2020, at 10:00 a.m.      Auction to be held at offices of Young Conaway
(Eastern Time)                        Stargatt & Taylor, LLP (if necessary) and/or by
                                      videoconference (or such other form of remote
                                      communication established by the Debtors in
                                      consultation with the Consultation Parties).

November 19, 2020                     Target date for the Debtors to file with the Court the
                                      Notice of Auction Results.

November 23, 2020 at 12 noon          Deadline to object to conduct of the Auction, the
(Eastern time)                        designation of the Successful Bidder (if not the
                                      Stalking Horse Bidder), and the Sale Transaction to
                                      the Successful Bidder (if not the Stalking Horse
                                      Bidder) and to adequate assurance provided by the
                                      Successful Bidder (if not the Stalking Horse Bidder)

November 24, 2020 at 3:00 p.m.        Proposed date of the Sale Hearing to consider
(Eastern Time)                        approval of Sale Transaction

December 1, 2020                      Deadline for entry of Sale Order

December 4, 2020                      Outside date for closing of Sale Transaction in
                                      Stalking Horse APA


D.   Noticing Procedures

     25.    The Bidding Procedures provide the following “Noticing Procedures”:




                                          31
Case 20-11941-JTD      Doc 176        Filed 09/30/20   Page 32 of 57




 a.    Sale Notice and Publication. Within two (2) Business Days after entry of
       the Bidding Procedures Order, or as soon as reasonably practicable
       thereafter, the Debtors shall serve the Sale Notice by first-class mail upon:
       (i) the Office of the United States Trustee for the District of Delaware (the
       “U.S. Trustee”); (ii) counsel for the Committee: (a) Lowenstein Sandler
       LLP, 1251 Avenue of the Americas, New York, New York 10020,tAttn:
       Robert M. Hirsch email: rhirsh@lowenstein.com and(b) Lowenstein
       Sandler LLP, One Lowenstein Drive, Roseland, New Jersey 07068, Attn:
       Bruce Buechler email: bbuechler@lowenstein.com; and (c) Bayard, P.A.,
       600 N. King Street, Suite 400, Wilmington, Delaware 19801, Attn: Erin R.
       Fay email: EFay@bayardlaw.com;(iii) all known creditors of the Debtors;
       (iv) counsel to the DIP Agent: (a) Goldberg Kohn Ltd., 55 East Monroe
       Street, Suite 3300, Chicago, Illinois 60603, Attn: Zachary Garrett email:
       zachary.garrett@goldbergkohn.com and (b) Potter Anderson & Corroon
       LLP, 1313 North Market Street, 6th Floor, Wilmington, Delaware 19899,
       Attn: Jeremy Ryan email: jryan@potteranderson.com; (v) counsel to the
       Factor: (a) Levinson Arshonsky & Kurtz, LLP, 15303 Ventura Blvd., Suite
       1650, Sherman Oaks, CA 91403, Attention Steven N. Kurtz, email:
       skurtz@laklawyers.com and (b) Fineman Krekstein & Harris PC 1300 N
       King Street, Wilmington, Delaware 19801, Attn: Deirdre M. Richards,
       email: drichards@finemanlawfirm.com; (vi) counsel to AAC, Jenner &
       Block LLP 333 N Clark Street, Chicago Illinois, 60654-3456; Attn: Vincent
       E. Lazar; email: vlazar@jenner.com and Peter H. Rosenbaum email:
       prosenbaum@jenner.com; (vii) the Internal Revenue Service; (viii) all
       applicable state and local taxing authorities; (ix) the Office of the United
       States Attorney for the District of Delaware;(x) the offices of the attorneys
       general for the states in which the Debtors operate;(xi) all potential buyers
       previously identified or solicited by the Debtors or their advisors and any
       additional parties who have previously expressed an interest to the Debtors
       or their advisors in potentially acquiring the Debtors’ assets; (xii) other
       potentially interested parties identified by the Debtors, any of the
       Consultation Parties or any of their respective advisors; (xiii) all such other
       entities as may be required by applicable Bankruptcy Rules or applicable
       Local Rules or as may be reasonably requested by the Stalking Horse
       Bidder; (xiv) known counterparties to any unexpired leases or executory
       contracts that could potentially be assumed and assigned to the Successful
       Bidder, and; (xv) all other known parties with any interest in, or that have
       asserted any lien, claim, or encumbrance in or upon, any assets of the
       Debtors that could potentially be acquired by the Successful Bidder
       (xvi)any party that has requested notice pursuant to Bankruptcy Rule 2002
       (collectively, the “Sale Notice Parties”). On or as soon as practicable after
       such date, the Debtors will publish the Sale Notice, with such modifications
       as may be appropriate for purposes of publication, once in the National
       Edition of the Wall Street Journal or the New York Times and, to the extent
       the Debtors, in consultation with the Consultation Parties, deem
       appropriate, in any other local or regional publications.



                                 32
             Case 20-11941-JTD        Doc 176        Filed 09/30/20   Page 33 of 57




       b.      Notice of Determination of Qualified Bids. The Debtors, in consultation with the
               Consultation Parties, will make a determination regarding which bids qualify as a
               Qualified Bid and will notify Potential Bidders whether they have been selected as
               Qualified Bidders by no later than November 16, 2020, at 5:00 p.m. (Eastern
               Daylight Time).

               i.     At least one (1) calendar day prior to the Auction, the Debtors will provide
                      all Qualified Bidders with one (1) copy of the Qualified Bid that the
                      Debtors, in consultation with the Consultation Parties, believe is the highest
                      or otherwise best offer for the Purchased Assets.

       c.      Notice of Hearing if Auction Not Held. If no Qualified Bid other than the Stalking
               Horse Bid is received by the Bid Deadline, the Debtors will not conduct the Auction
               for the Purchased Assets and will file with the Court, serve on the Sale Notice
               Parties and cause to be published on the Debtors’ case information website (located
               at www.arandell@bmcgroup.com) (the “Case Information Website”) a notice (i)
               indicating that the Auction for the Purchased Assets has been canceled, (ii)
               indicating that the Stalking Horse Bid is the Successful Bidder with respect to the
               Purchased Assets, and (iii) setting forth the date and time of the Sale Hearing.

       d.      Notice of Auction Results. If an Auction is held, promptly following the selection
               of the Successful Bid(s) and Back-up Bid(s), if any, the Debtors shall file a notice
               of the Successful Bid(s) and Back-up Bid(s), if any (the “Notice of Auction
               Results”), with the Court and cause the Notice of Auction Results to be published
               on the Case Information Website.

       26.     The Noticing Procedures constitute adequate and reasonable notice of the key dates

and deadlines for the sale process, including, the dates and deadlines identified in paragraph __

above. Accordingly, the Debtors request that the Court find that the Noticing Procedures are

adequate and appropriate under the circumstances and comply with the requirements of

Bankruptcy Rule 2002 and Local Rule 2002-1.

                    ASSUMPTION AND ASSIGNMENT PROCEDURES

       27.     In connection with the Sale Transaction, the Debtors anticipate that they will

assume and assign to the Successful Bidder (or its designated assignee(s)) certain of the Contracts

and Leases, as they may be modified or supplemented, pursuant to section 365(b) of the

Bankruptcy Code. Accordingly, the Debtors hereby seek approval of the proposed Assumption

and Assignment Procedures set forth below, which are designed to, among other things, (a) outline


                                                33
             Case 20-11941-JTD        Doc 176        Filed 09/30/20   Page 34 of 57




the process by which the Debtors will serve notice to all Counterparties regarding the proposed

assumption and assignment, related Cure Costs, if any, and information regarding the Stalking

Horse Bidder’s or such other Successful Bidder’s adequate assurance of future performance, and

(b) establish objection and other relevant deadlines and the manner for resolving disputes relating

to assumption and assignment of the Contracts and Leases. Specifically, the Assumption and

Assignment Procedures are as follows:

       a.      Assumed Contracts Schedule. At least fourteen (14) calendar days prior to the
               deadline to file a Sale Objection (as defined in the Bidding Procedures Order), the
               Debtors shall file with the Court, and cause to be published on the Case Information
               Website, the Potential Assumption and Assignment Notice that specifies (i) each of
               the Contracts and Leases that may be assumed and assigned in connection with the
               Sale Transaction, including the name of each Counterparty, and (ii) the proposed
               Cure Cost with respect to each Contract and Lease (the “Contracts Schedule”).
               Within such time period, the Potential Assumption and Assignment Notice shall
               also be served on each Counterparty listed on the Contracts Schedule via first class
               mail.

       b.      Assumption and Assignment Objections.

               i.     Objection Deadlines. Any Counterparty may object to the proposed
                      assumption or assignment of its Contract or Lease, the Debtors’ proposed
                      Cure Costs, if any, or the ability of the Stalking Horse Bidder to provide
                      adequate assurance of future performance (an “Assumption and
                      Assignment Objection”). Except in the event that the Stalking Horse
                      Bidder is not the Successful Bidder, all Assumption and Assignment
                      Objections must (a) be in writing, (b) comply with the Bankruptcy Code,
                      Bankruptcy Rules and Local Rules, (c) state, with specificity, the legal and
                      factual bases thereof, including, if applicable, the Cure Costs the
                      Counterparty believes are required to cure defaults under the relevant
                      Contract or Lease, (d) be filed by no later than November 17, 2020, at 4:00
                      p.m. (Eastern Daylight Time) and (e) be served on (i) counsel to the
                      Debtors, (a) Steinhilber Swanson LLP, 122 W. Washington Avenue, Suite
                      850,    Madison,      WI      53703;     Attn:    James   Sweet;      email:
                      jsweet@steinhilberswanson.com and Michael P. Richman email:
                      mrichman@steinhilberswanson.com and (b) Young Conaway Stargatt &
                      Taylor, LLP, Rodney Square, 1000 N. King Street, Wilmington, Delaware
                      19801 Attn: Michael Nestor email: mnestor@ycst.com and Andrew
                      Magaziner email: amagaziner@ycst.com, (ii) counsel to the Official
                      Committee of Unsecured Creditors, (a) Lowenstein Sandler LLP, 1251
                      Avenue of the Americas, New York, New York 10020; Attn: Robert M.
                      Hirsch; email: rhirsh@lowenstein.com and (b) Lowenstein Sandler LLP,


                                                34
     Case 20-11941-JTD       Doc 176       Filed 09/30/20   Page 35 of 57




             One Lowenstein Drive, Roseland, New Jersey 07068; Attn: Bruce
             Buechler; E-mail: bbuechler@lowenstein.com (iii) counsel to the DIP
             Agent, (a) Goldberg Kohn Ltd, Attn: Zachary J. Garrett email:
             Zachary.garrett@goldbergkohn.com and (b) Potter Anderson & Corroon
             LLP, 1313 North Market Street, 6th Floor, Wilmington, Delaware 19899-
             0951; Attn: Jeremy Ryan; email: jryan@potteranderson.com, (iv), counsel
             to the Factor: (a)Levinson Arshonsky & Kurtz, LLP, 15303 Ventura Blvd.,
             Suite 1650, Sherman Oaks, CA 91403; Attention Steven N. Kurtz; email:
             skurtz@laklawyers.com and (b)local counsel to the Factor: Fineman
             Krekstein & Harris 1300 N. King Street, Wilmington, Delaware 19801;
             Attn: Deirdre M. Richards; email: drichards@finemanlawfirm.com (vi)
             counsel to AAC, Jenner & Block LLP (Attn: Vincent E. Lazar
             (vlazar@jenner.com) and Peter H. Rosenbaum (prosenbaum@jenner.com,
             and (vii) and (vii) the U.S. Trustee, 844 King Street, Suite 2207, Lockbox
             35,      Wilmington,       Delaware,      19801;Attn:       Rosa     Sierra
             (rosa.sierra@usdoj.gov (the (collectively, the “Assumption and
             Assignment Objection Notice Parties”).

      ii.    Resolution of Assumption and Assignment Objections. If a Counterparty
             files a timely Assumption and Assignment Objection, such objection shall
             be heard at the Sale Hearing or such later date that the Debtors, in
             consultation with the Successful Bidder and the Consultation Parties, shall
             determine in their discretion (subject to the Court’s calendar).

      iii.   Failure To File Timely Assumption and Assignment Objection. If a
             Counterparty fails to file with the Court and serve on the Assumption and
             Assignment Objection Notice Parties a timely Assumption and Assignment
             Objection, the Counterparty shall be forever barred from asserting any such
             objection with regard to the assumption or assignment of its Contract or
             Lease, and notwithstanding anything to the contrary in the Contract or
             Lease, or any other document, the Cure Costs set forth in the Potential
             Assumption and Assignment Notice or the Supplemental Assumption and
             Assignment Notice (as defined below) shall be controlling and will be the
             only amount necessary to cure outstanding defaults under the applicable
             Contract or Lease under section 365(b) of the Bankruptcy Code arising out
             of or related to the Contract or Lease following the assumption and
             assignment thereof, whether known or unknown, due or to become due,
             accrued, absolute, contingent or otherwise, and the Counterparty shall be
             forever barred from asserting any additional cure or other amounts with
             respect to such Contract or Lease against the Debtors, the Successful Bidder
             or the property of any of them.

c.    Modification of Assumed Contracts Schedule.

      i.     Unless otherwise provided in the Successful Bidder’s Asset Purchase
             Agreement, at any time prior to three (3) Business Days prior to closing, the
             Successful Bidder may elect to exclude any Contract or Lease from the


                                      35
     Case 20-11941-JTD       Doc 176       Filed 09/30/20   Page 36 of 57




             Contracts Schedule by providing to the Debtors written notice of its election
             to exclude such Contract or Lease. Any Contract or Lease that remains on
             the Contracts Schedule as of such date, shall be assumed by the Debtors and
             assigned to the Successful Bidder as part of the Sale Transaction (the
             “Assumed Contracts and Assumed Leases”), subject to the resolution of
             any Assumption and Assignment Objection with respect to such contract or
             lease.

      ii.    In the event that any Contract or Lease is added to the Contracts Schedule
             or previously-stated Cure Costs are modified, in accordance with the
             Stalking Horse APA, the Successful Bidder’s Asset Purchase Agreement or
             the procedures set forth in the Bidding Procedures Order, the Debtors will
             promptly serve a supplemental assumption and assignment notice, by
             overnight mail and, if known, e-mail, on the applicable Counterparty (each,
             a “Supplemental Assumption and Assignment Notice”).                   Each
             Supplemental Assumption and Assignment Notice will include the same
             information with respect to the applicable Contract or Lease as is required
             to be included in the Potential Assumption and Assignment Notice.

      iii.   Any Counterparty listed on a Supplemental Assumption and Assignment
             Notice whose Contract or Lease is proposed to be assumed and assigned
             may object to the proposed assumption or assignment of its Contract or
             Lease, the Debtors’ proposed Cure Costs, if any, or the ability of the
             Successful Bidder to provide adequate assurance of future performance (a
             “Supplemental Assumption and Assignment Objection”).                      All
             Supplemental Assumption and Assignment Objections must (i) be in
             writing, (ii) comply with the Bankruptcy Code, Bankruptcy Rules and Local
             Rules, (iii) state, with specificity, the legal and factual bases thereof,
             including, if applicable, the Cure Cost the Counterparty believes is required
             to cure defaults under the relevant Contract or Lease, (iv) be filed by no
             later than seven (7) calendar days from the date of service of such
             Supplemental Assumption and Assignment Notice and (v) be served on
             the Assumption and Assignment Objection Notice Parties.                 Each
             Supplemental Assumption and Assignment Objection, if any, shall be
             resolved in the same manner as an Assumption and Assignment Objection.

d.    Post-Auction Objection. If, following the Auction, the Stalking Horse Bidder is
      not the Successful Bidder, then the Debtors shall serve the Notice of Auction
      Results on each Counterparty that received a Potential Assumption and Assignment
      Notice and any Supplemental Assumption and Assignment Notice at the same time
      as such Notice of Auction Results is filed with the Court and published on the Case
      Management Website and shall provide each such Counterparty with the adequate
      assurance information of the Successful Bidder. Objections of any Counterparty
      related solely to the identity of and adequate assurance of future performance
      provided by the Successful Bidder must (i) be in writing, (ii) comply with the
      Bankruptcy Code, Bankruptcy Rules and Local Rules, (iii) state, with specificity,



                                      36
             Case 20-11941-JTD         Doc 176        Filed 09/30/20   Page 37 of 57




               the legal and factual bases thereof, (iv) be filed at or before the Sale Hearing and
               (v) be served on the Assumption and Assignment Objection Notice Parties.

       e.      Reservation of Rights. The inclusion of a Contract or Lease, or Cure Costs with
               respect thereto on a Potential Assumption and Assignment Notice, the Contracts
               Schedule or a Supplemental Assumption and Assignment Notice shall not
               constitute or be deemed a determination or admission by the Debtors, the
               Successful Bidder(s) or any other party in interest that such Contract or Lease is an
               executory contract or unexpired lease of the Debtors within the meaning of the
               Bankruptcy Code. The Debtors reserve all of their rights, claims, and causes of
               action with respect to each Contract and Lease listed on the Potential Assumption
               and Assignment Notice, Supplemental Assumption and Assignment Notice and
               Contracts Schedule. The Debtors’ inclusion of any Contract or Lease on the
               Potential Assumption and Assignment Notice, Supplemental Assumption and
               Assignment Notice and Contracts Schedule shall not be a guarantee that such
               Contract or Lease ultimately will be assumed or assumed and assigned.

    APPROVAL OF THE RELIEF REQUESTED IS WARRANTED AND IN THE
 BEST INTERESTS OF THE DEBTORS AND THEIR ECONOMIC STAKEHOLDERS

A.     The Proposed Bidding Procedures Are Fair, Appropriate and Should Be Approved

       28.     The Bidding Procedures are specifically designed to promote what courts have

deemed to be the paramount goal of any proposed sale of property of a debtor’s estate: maximizing

the value of sale proceeds received by the estate. See Burtch v. Ganz (In re Mushroom Co.), 382

F.3d 325, 339 (3d Cir. 2004) (finding that a debtor had a fiduciary duty to maximize and protect

the value of the estate’s assets); In re Food Barn Stores, Inc., 107 F.3d 558, 564-65 (8th Cir. 1997)

(recognizing that main goal of any proposed sale of property of a debtor’s estate is to maximize

value). Courts uniformly recognize that procedures established for the purpose of enhancing

competitive bidding are consistent with the fundamental goal of maximizing the value of a debtor’s

estate. See Calpine Corp. v. O’Brien Envtl. Energy, Inc. (In re O’Brien Envtl. Energy, Inc.), 181

F.3d 527, 537 (3d Cir. 1999) (noting that bidding procedures that promote competitive bidding

provide a benefit to a debtor’s estate); Official Comm. of Subordinated Bondholders v. Integrated

Res. Inc. (In re Integrated Res. Inc.), 147 B.R. 650, 659 (S.D.N.Y. 1992) (observing that sale

procedures “encourage bidding and…maximize the value of the debtor’s assets”).


                                                 37
              Case 20-11941-JTD         Doc 176        Filed 09/30/20   Page 38 of 57




        29.    The Bidding Procedures provide for an orderly, uniform, and appropriately

competitive process through which interested parties may submit offers to purchase the Purchased

Assets. Given the time constraints, and in light of the extensive prepetition and postpetition

marketing process, the Debtors, with the assistance of their advisors, have structured the Bidding

Procedures to promote active bidding by interested parties and to confirm the highest or otherwise

best offer reasonably available for the Purchased Assets. Additionally, and as described in greater

detail above, given the constraints placed on the Debtors’ business by the COVID-19 pandemic

and the resulting uncertainty for the Debtors, the sale timeline proposed herein is necessary to

avoid irreparable harm to the Debtors and their estates. The Bidding Procedures will allow the

Debtors to conduct the Auction in a fair and transparent manner that will encourage participation

by financially capable bidders with demonstrated ability to consummate a timely Sale Transaction.

Accordingly, the Bidding Procedures should be approved because, under the circumstances, they

are reasonable, appropriate, and in the best interests of the Debtors, their estates and all parties in

interest.

B.      The Proposed Sale Transaction Satisfies the Requirements of Section 363 of the
        Bankruptcy Code

        30.    Ample authority exists for approval of the Sale Transaction contemplated by this

Motion. Section 363 of the Bankruptcy Code provides, in relevant part, that “[t]he trustee, after

notice and a hearing, may use, sell, or lease, other than in the ordinary course of business, property

of the estate.” 11 U.S.C. § 363(b)(1). Although section 363 of the Bankruptcy Code does not

specify a standard for determining when it is appropriate for a court to authorize the use, sale, or

lease of property of a debtor’s estate, courts have approved the authorization of a sale of a debtor’s

assets if such sale is based upon the sound business judgment of the debtor. See, e.g., Meyers v.

Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996) (citing In re Schipper, 933 F.2d 513 (7th



                                                  38
                Case 20-11941-JTD        Doc 176        Filed 09/30/20    Page 39 of 57




Cir. 1991)); In re Chateaugay Corp., 973 F.2d 141, 143 (2d Cir. 1992); Stephen Indus., Inc. v.

McClung, 789 F.2d 386 (6th Cir. 1986); Committee of Equity Security Holders v. Lionel Corp. (In

re Lionel Corp.), 722 F.2d 1063, 1071 (2d Cir. 1983).

          31.    Courts typically consider the following factors in determining whether a proposed

sale satisfies this standard: (a) whether a sound business justification exists for the sale, (b) whether

adequate and reasonable notice of the sale was provided to interested parties, (c) whether the sale

will produce a fair and reasonable price for the property, and (d) whether the parties have acted in

good faith. See In re Decora Indus., Inc., No. 00-4459 (JJF), 2002 WL 32332749, at *2 (D. Del.

May 20, 2002) (citing In re Del. & Hudson Ry. Co., 124 B.R. 169, 176 (D. Del. 1991)). Where a

debtor demonstrates a valid business justification for a decision, it is presumed that “in making a

business decision the directors of a corporation acted on an informed basis, in good faith and in

the honest belief that the action taken was in the best interests of the company.” In re Integrated

Res., Inc., 147 B.R. at 656.

          1.     The Debtors Have Demonstrated a Sound Business Justification for the Proposed
                 Sale Transaction

          32.    A sound business purpose for the sale of a debtor’s assets outside the ordinary

course of business exists where such sale is necessary to preserve the value of the estate for the

benefit of creditors and interest holders. See, e.g., In re Abbotts Dairies of Pa., Inc., 788 F.2d 143

(3d Cir. 1986); In re Lionel Corp., 722 F.2d at 1063; In re Food Barn Stores, Inc., 107 F.3d at

564-65 (recognizing the paramount goal of any proposed sale of property of estate is to maximize

value).

          33.    As set forth above, a strong business justification exists for the sale of the Purchased

Assets as described herein. An orderly and expeditious sale of the Purchased Assets is critical to




                                                   39
             Case 20-11941-JTD           Doc 176        Filed 09/30/20   Page 40 of 57




maximizing the value of the Debtors’ estates and recoveries for the Debtors’ economic

stakeholders.

       2.        The Noticing Procedures Are Reasonable and Appropriate

       34.       The Noticing Procedures described above are reasonably calculated to provide all

of the Debtors’ known creditors and all other parties in interest with adequate and timely notice

of, among other things, the proposed Sale Transaction, the Bidding Procedures, the Auction, and

the Sale Hearing.

       3.        The Proposed Sale Transaction Will Produce a Fair and Reasonable Purchase
                 Price for the Purchased Assets

       35.       As set forth above, the Debtors believe that the proposed sale process will produce

a fair and reasonable purchase price for the Purchased Assets. The Stalking Horse Bid is an offer

to purchase the Purchased Assets and will serve as the baseline for the sale process. Given the

prepetition and continuing postpetition marketing process, as described herein, the Debtors believe

that the postpetition sale process will culminate in the Debtors obtaining the highest or otherwise

best offer for such assets available under the circumstances.

       4.        The Successful Bidder Should Be Entitled to the Protections of Section 363(m)
                 of the Bankruptcy Code

       36.       Section 363(m) of the Bankruptcy Code protects a good faith purchaser’s interest

in property purchased from a debtor notwithstanding that the sale conducted under section 363(b)

is later reversed or modified on appeal. Specifically, section 363(m) of the Bankruptcy Code states

the following:

                 The reversal or modification on appeal of an authorization under
                 [section 363(b) of the Bankruptcy Code] . . . does not affect the
                 validity of a sale … to an entity that purchased . . . such property in
                 good faith, whether or not such entity knew of the pendency of the
                 appeal, unless such authorization and such sale . . . were stayed
                 pending appeal.



                                                   40
             Case 20-11941-JTD          Doc 176       Filed 09/30/20   Page 41 of 57




11 U.S.C. § 363(m). Section 363(m) of the Bankruptcy Code fosters the “policy of not only

affording finality to the judgment of the [B]ankruptcy [C]ourt, but particularly to give finality to

those orders and judgments upon which third parties rely.” In re Abbotts Dairies, 788 F.2d at 147;

see also Allstate Ins. Co. v. Hughes, 174 B.R. 884, 888 (S.D.N.Y. 1994) (“Section

363(m)…provides that good faith transfers of property will not be affected by the reversal or

modification on appeal of an unstayed order, whether or not the transferee knew of the pendency

of the appeal.”).

       37.       While the Bankruptcy Code does not define “good faith,” the Third Circuit has held

that “the phrase encompasses one who purchases in ‘good faith’ and for ‘value.’” In re Abbotts

Diaries, 788 F.2d at 147 (to constitute lack of good faith, a party’s conduct in connection with the

sale must usually amount to fraud, collusion between the purchaser and other bidders or the trustee

or an attempt to take grossly unfair advantage of other bidders); see also In re Bedford Springs

Hotel, Inc., 99 B.R. 302, 305 (Bankr. W.D. Pa. 1989); In re Perona Bros., Inc., 186 B.R. 833, 839

(D.N.J. 1995).

       38.       In other words, a party would have to show fraud or collusion between the buyer

and the debtor in possession, the trustee, or other bidders to demonstrate a lack of good faith. See

Kabro Assocs. of West Islip, LLC v. Colony Hill Assocs. (In re Colony Hill Assocs.), 111 F.3d 269,

276 (2d Cir. 1997) (“[t]ypically, the misconduct that would destroy a [buyer]’s good faith status

at a judicial sale involves fraud, collusion between the [buyer] and other bidders or the trustee, or

an attempt to take grossly unfair advantage of other bidders”). Due to the absence of a bright-line

test for good faith, the determination is based on the facts of each case, with a focus on the

“integrity of [a bidder’s] conduct in the course of the sale proceedings.” In re Pisces Leasing




                                                 41
             Case 20-11941-JTD          Doc 176      Filed 09/30/20   Page 42 of 57




Corp., 66 B.R. 671, 673 (E.D.N.Y. 1986) (quoting In re Rock Indus. Mach. Corp., 572 F.2d 1195,

1998 (7th Cir. 1978)).

       39.     The Debtors submit that the Stalking Horse Bidder is a “good faith purchaser”

within the meaning of section 363(m) of the Bankruptcy Code. The Debtors and the Stalking

Horse Bidder have entered into the Stalking Horse APA without collusion, in good faith, and

through extensive arm’s length negotiations. Indeed, the Stalking Horse Bidder and the Debtors

have engaged separate counsel to represent their respective interests in the negotiation of the

Stalking Horse APA and in the sale process, and the negotiations were not only at arm’s-length,

and vigorous, but were at times heated. To the best of the Debtors’ knowledge, information, and

belief, no party has engaged in any conduct that would cause or permit the Stalking Horse APA to

be set aside under section 363(m) of the Bankruptcy Code.

       40.     Further, as set forth above, the Bidding Procedures are designed to produce a fair

and transparent competitive bidding process. Each Qualified Bidder participating in the Auction

must confirm that it has not engaged in any collusion with respect to the bidding or the sale of any

of the Purchased Assets. Any asset purchase agreement with a Successful Bidder executed by the

Debtors will be negotiated at arm’s length and in good faith. Accordingly, the Debtors seek a

finding that any Successful Bidder (including the Stalking Horse Bidder) is a good faith purchaser

and is entitled to the full protections afforded by section 363(m) of the Bankruptcy Code.

       41.     Based on the foregoing, the Debtors submit that they have demonstrated that the

proposed Sale Transaction is a sound exercise of the Debtors’ business judgment and should be

approved as a good faith transaction.




                                                42
             Case 20-11941-JTD        Doc 176        Filed 09/30/20   Page 43 of 57




C.     The Break-Up Fee and Expense Reimbursement Amount Have Sound Business
       Purposes, Are Fair and Reasonable and Should Be Approved

       42.     As noted above, the Stalking Horse APA provides for a Break-Up Fee equal to

$225,000 (i.e., an amount equal to less than 1% of the Closing Payment Amount plus the Credit

Bid (as defined in the Stalking Horse APA); and for an Expense Reimbursement Amount of up to

$550,000. Such amounts are only payable if the conditions applicable to payment of such amounts

that are set forth in the Stalking Horse APA and the Bid Procedures are satisfied. Such amounts

shall also only be payable to the Stalking Horse Bidder. The Stalking Horse Bidder’s claim for

payment of such amounts shall in all cases be subordinate and junior to (i) the liens, claims,

interests, and encumbrances of the "Agents," the other "Secured Parties," and the "Factor" related

to the "Aggregate Debt" and the "Postpetition Factor Debt" (as such terms are defined in the DIP

Order), and (ii) the Carveout (as defined in the DIP Order).

       43.     The Debtors believe that the Stalking Horse Protections are necessary for the

Stalking Horse Bidder to enter into the Stalking Horse APA. While a small portion of the

consideration for the Purchased Assets under the Stalking Horse APA will be in the form of a

credit bid by Farragut, the Stalking Horse Protections are nevertheless reasonable given the amount

of cash component of the Purchase Price. In addition, the Debtors believe that the presence of the

Stalking Horse Bidder will set a floor for the value of the Purchased Assets and attract other

potential buyers to bid for such assets, thereby maximizing the realizable value of the Purchased

Assets for the benefit of the Debtors’ estates, their creditors, and all other parties in interest.

Further, the Debtors believe that the Stalking Horse Protections are reasonable given the cash

consideration being paid in connection with the proposed transaction.

       44.     Approval of the Stalking Horse Protections is governed by standards for

determining the appropriateness of bid protections in the bankruptcy context. Courts have



                                                43
             Case 20-11941-JTD          Doc 176        Filed 09/30/20    Page 44 of 57




identified at least two instances in which bid protections may benefit the estate. First, a break-up

fee or expense reimbursement may be necessary to preserve the value of a debtor’s estate if

assurance of the fee “promote[s] more competitive bidding, such as by inducing a bid that

otherwise would not have been made and without which bidding would have been limited.” In re

O’Brien Envtl. Energy, Inc., 181 F.3d at 533. Second, if the availability of break-up fees and

expense reimbursements were to induce a bidder to research the value of the debtor and convert

the value to a dollar figure on which other bidders can rely, the bidder may have provided a benefit

to the estate by increasing the likelihood that the price at which the debtor is sold will reflect its

true worth. See id.; see also In re Reliant Energy Channel View LP, 594 F.3d 200, 206-08 (3d Cir.

2010) (reasoning that a break-up fee should be approved if it is necessary to entice a party to make

the first bid or if it would induce a stalking horse bidder to remain committed to a purchase).

       45.     In O’Brien, the Third Circuit reviewed the following nine factors set forth by the

lower court as relevant in deciding whether to award a break-up fee:

       a.      the presence of self-dealing or manipulation in negotiating the break-up fee;

       b.      whether the fee harms, rather than encourages, bidding;

       c.      the reasonableness of the break-up fee relative to the purchase price;

       d.      whether the unsuccessful bidder placed the estate property in a “sale configuration
               mode” to attract other bidders to the auction;

       e.      the ability of the request for a break-up fee to serve to attract or retain a potentially
               successful bid, establish a bid standard or minimum for other bidders or attract
               additional bidders;

       f.      the correlation of the fee to a maximum value of the debtor’s estate;

       g.      the support of the principal secured creditors and creditors’ committees of the
               break-up fee;

       h.      the benefits of the safeguards to the debtor’s estate; and

       i.      the substantial adverse impact of the break-up fee on unsecured creditors, where
               such creditors are in opposition to the break-up fee.


                                                  44
             Case 20-11941-JTD          Doc 176        Filed 09/30/20   Page 45 of 57




See In re O’Brien Envtl. Energy, Inc., 181 F.3d at 536.

       46.     While none of the factors is dispositive, an application of the facts to several of

such factors supports the approval of the Stalking Horse Protections. In particular, and as is set

forth in greater detail above, the Stalking Horse Protections are necessary to preserve the value of

the Debtors’ estates because they will enable the Debtors to secure an adequate floor for the

Purchased Assets and to therefore insist that competing bids be materially higher or otherwise

better than the Stalking Horse Bid—a clear benefit to the Debtors’ estates. The Stalking Horse

Protections were approved by the Debtors, and were the result of good faith, arms’ length

negotiations between the Debtors and the Stalking Horse Bidder. While the Debtors sought to

minimize these bid protections, the Stalking Horse Bidder would not agree to act as a stalking

horse without the Stalking Horse Protections given the substantial time and expense that would be

incurred in connection with entering into definitive documentation and the risk that it will be outbid

at the Auction. Without the Stalking Horse Protections, the Debtors might lose the opportunity to

obtain the highest or otherwise best offer for the Purchased Assets and would certainly lose the

downside protection that will be afforded by the existence of the Stalking Horse Bidder. The bid

of the Stalking Horse Bidder sends a message to all potential bidders that the Purchased Assets are

at least worth the Purchase Price. Therefore, without the benefit of the bid of the Stalking Horse

Bidder (i.e., a bid providing the floor), the bids received at auction for the Purchased Assets could

be substantially lower than the bid offered by the Stalking Horse Bidder.

       47.     “The usual rule is that if break-up fees encourage bidding, they are enforceable; if

they stifle bidding, they are not enforceable.” In re Integrated Res., Inc., 147 B.R. at 660. The

Debtors do not believe that the Stalking Horse Protections will stifle bidding. To the contrary, the

Debtors believe that, should the Auction be held, such bid protections will encourage bidding by

serving “any of three possible useful functions: (i) to attract or retain a potentially successful bid,


                                                  45
              Case 20-11941-JTD         Doc 176        Filed 09/30/20    Page 46 of 57




(ii) to establish a bid standard or minimum for other bidders to follow, or (iii) to attract additional

bidders.” Id. at 662.

        48.     Here, the bid of the Stalking Horse Bidder serves all three functions. First, the

Stalking Horse Bidder would not enter into the Stalking Horse APA without the Stalking Horse

Protections. Second, pursuant to the Bidding Procedures, any bidder that wishes to participate in

the Auction must submit an offer that is higher or otherwise better than the bid of the Stalking

Horse Bidder. Third, the bid of the Stalking Horse Bidder attracts additional bidders because,

among other things, additional bidders will be able to save considerable time and expense because

they can use many of the documents that the Stalking Horse Bidder heavily negotiated, including,

among other things, the Stalking Horse APA and the schedules thereto, in making their bid. In

sum, if the Purchased Assets are sold to a Successful Bidder other than the Stalking Horse Bidder,

the Sale Transaction likely will be the result of the Stalking Horse Bidder’s crucial role as an initial

bidder generating interest in the Purchased Assets and establishing a minimum acceptable price

and offer against which other parties can bid.

        49.     In addition, “[a] break-up fee should constitute a fair and reasonable percentage of

the proposed purchase price, and should be reasonably related to the risk, effort, and expenses of

the prospective purchaser. When reasonable in relation to the bidder’s efforts and to the magnitude

of the transaction, break-up fees are generally permissible.” Id.

        50.     Here, the Break-Up Fee is an amount equal to less than 1% of the consideration

provided under the Stalking Horse Purchase APA. When considered together with the Expense

Reimbursement Amount of up to $550,000, the combined totals of the Break-Up Fee and Expense

Reimbursement are consistent with the range of bid protections typically paid in sale transactions

that have been approved by this Court. Given the size of the Purchase Price, the Debtors believe




                                                  46
             Case 20-11941-JTD         Doc 176        Filed 09/30/20   Page 47 of 57




that the amount of the Stalking Horse Protections is appropriate. Moreover, courts in this district

have previously approved the grant of superpriority administrative expense status to claims for

break-up fees and expense reimbursements. See, e.g., In re Exide Holdings, Inc., et al., No. 20-

11157 (CSS) (D.I. 344) (Bankr. D. Del. June 19, 2020) (approving a capped expense

reimbursement that was negotiated at arm’s-length and in good faith and was necessary to ensure

that the bidder would continue to pursue its credit bid and the sale transaction); In re Things

Remembered, Inc., No. 19-10234 (KG) (Bankr. D. Del. Feb. 21, 2019).

D.     The Purchased Assets Should Be Sold Sale Free and Clear of Liens, Claims, Interests
       and Encumbrances Under Section 363(f) of the Bankruptcy Code and Successor
       Liability Claims

       51.     In the interest of attracting the best offers, the Purchased Assets should be sold free

and clear of any and all liens, claims, interests and other encumbrances, in accordance with section

363(f) of the Bankruptcy Code, with any such liens, claims, interests and encumbrances attaching

to the proceeds of the applicable sale in the same order of relative priority, and with the same

validity, force, and effect as existed immediately prior to the consummation of such sale. Section

363(f) of the Bankruptcy Code authorizes a debtor to sell assets free and clear of liens, claims,

interests and encumbrances if any one of the following conditions is satisfied:

       a.      applicable non-bankruptcy law permits sale of such property free and clear of such
               interest;

       b.      such entity consents;

       c.      such interest is a lien and the price at which such property is to be sold is greater
               than the value of all liens on such property;

       d.      such interest is in bona fide dispute; or

       e.      such entity could be compelled, in legal or equitable proceeding, to accept a money
               satisfaction of such interest.




                                                 47
             Case 20-11941-JTD          Doc 176       Filed 09/30/20    Page 48 of 57




11 U.S.C. § 363(f); see also In re Kellstrom Indus., Inc., 282 B.R. 787, 793 (Bankr. D. Del. 2002)

(“Section 363(f) is written in the disjunctive, not the conjunctive, and if any of the five conditions

are met, the debtor has the authority to conduct the sale free and clear of all liens.”); Citicorp

Homeowners Servs., Inc. v. Elliot (In re Elliot), 94 B.R. 343, 345 (E.D. Pa. 1988) (same).

       52.     Section 363(f) of the Bankruptcy Code is supplemented by section 105(a) of the

Bankruptcy Code, which provides that “[t]he Court may issue any order, process, or judgment that

is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” 11 U.S.C. §

105(a); see also Volvo White Truck Corp. v. Chambersburg Beverage, Inc. (In re White Motor

Credit Corp.), 75 B.R. 944, 948 (Bankr. N.D. Ohio 1987) (“Authority to conduct such sales [free

and clear of claims] is within the court’s equitable powers when necessary to carry out the

provisions of [the Bankruptcy Code].”).

       53.     The Debtors submit, and to the extent necessary will demonstrate at the Sale

Hearing, that the sale of the Purchased Assets free and clear of all liens, claims, interests, and

encumbrances will satisfy one or more of the requirements under section 363(f) of the Bankruptcy

Code. All of the “Aggregate Debt” and the "Postpetition Factor Debt" (as such terms are defined

in the DIP Order) will be “Paid in Full” (as defined in the DIP Order) upon, and in connection

with, the consummation of the Sale Transaction. Moreover, the Debtors will send the Sale Notice

to any other purported prepetition lienholders. If such lienholders do not object to the proposed

Sale Transaction, then their consent should reasonably be presumed. Accordingly, the Debtors

request that, unless a party asserting a prepetition lien, claim, or encumbrance on any of the

Purchased Assets timely objects to this Motion, such party shall be deemed to have consented to

any Sale Transaction approved at the Sale Hearing. See Hargave v. Twp. of Pemberton, 175 B.R.

855, 858 (Bankr. D.N.J. 1994) (by not objecting to a sale motion, a creditor is deemed to consent




                                                 48
             Case 20-11941-JTD          Doc 176        Filed 09/30/20    Page 49 of 57




to the relief requested therein). Accordingly, the Debtors request that the Court authorize the sale

of the Purchased Assets free and clear of any liens, claims, interests, and encumbrances, in

accordance with section 363(f) of the Bankruptcy Code, subject to such liens, claims, interests,

and encumbrances attaching to the proceeds thereof in the same order of relative priority, with the

same validity, force, and effect as prior to such.

       54.     It is also appropriate to sell the Purchased Assets free and clear of successor liability

relating to the Debtors’ business. Such limitations on successor liability ensure that the Successful

Bidder is protected from any claims or lawsuits premised on the theory that the Successful Bidder

is the successor in interest to one or more of the Debtors. Courts have consistently held that a

buyer of a debtor’s assets pursuant to a section 363 sale takes free and clear from successor liability

relating to the debtor’s business. See, e.g., In re Trans World Airlines, Inc., 322 F.3d 283, 288-90

(3d Cir. 2003) (sale of assets pursuant to section 363(f) barred successor liability claims for

employment discrimination and rights under travel voucher program); In re Leckie Smokeless Coal

Co., 99 F.3d 573, 585 (4th Cir. 1996) (affirming the sale of debtors’ assets free and clear of certain

taxes); In re Ormet, 2014 WL 3542133 (Bankr. D. Del. July 17, 2014) (permitting a sale free and

clear of successor liability claims relating to an under-funded pension plan); In re Insilco Techs.,

Inc., 351 B.R. 313, 322 (Bankr. D. Del. 2006) (stating that a 363 sale permits a buyer to take

ownership of property without concern that a creditor will file suit based on a successor liability

theory).

       55.     The purpose of a sale order purporting to authorize the transfer of assets free and

clear of all claims, liens, and encumbrances would be defeated if claimants could thereafter use

the transfer as a basis to assert claims against a purchaser arising from a seller’s pre-sale conduct.

Moreover, without such assurances, potential bidders may choose not to participate in the Auction




                                                  49
             Case 20-11941-JTD         Doc 176       Filed 09/30/20   Page 50 of 57




or, if they did, would submit reduced bid amounts. To that end, the Successful Bidder should not

be liable under any theory of successor liability relating to the Debtors’ business but should hold

the Purchased Assets free and clear.

E.     Assumption and Assignment of Executory Contracts and Unexpired Leases Should
       Be Authorized

       56.     Section 365(a) of the Bankruptcy Code provides that a debtor in possession “subject

to the court’s approval, may assume or reject any executory contract or unexpired lease of the

debtor.” 11 U.S.C. § 365(a). Courts employ the business judgment standard in determining

whether to approve a debtor’s decision to assume or reject an executory contract or unexpired

lease. See, e.g., In re Market Square Inn, Inc., 978 F.2d 116, 121 (3d Cir. 1992) (assumption or

rejection of lease “will be a matter of business judgment by the bankruptcy court”); In re HQ

Global Holdings, Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003) (finding that a debtor’s decision

to assume or reject executory contract is governed by business judgment standard and may only

be overturned if decision is product of bad faith, whim, or caprice). The “business judgment” test

in this context only requires that a debtor demonstrate that assumption or rejection of an executory

contract or unexpired lease benefits the estate. See Sharon Steel Corp. v. Nat’l Fuel Gas Distrib.

Corp., 872 F.2d 36, 40 (3d Cir. 1989).

       57.     Any assumption of the Contracts and Leases is an exercise of the Debtors’ sound

business judgment because the transfer of such Contracts and Leases is necessary to the Debtors’

ability to obtain the best value for the Purchased Assets. The assumption and assignment of

Contracts and Leases is a critical component of the Stalking Horse APA. Given that consummation

of the Sale Transaction is critical to the Debtors’ efforts to maximize value for their estates and

stakeholders, the Debtors’ assumption of Contracts and Leases is an exercise of sound business

judgment and, therefore, should be approved.



                                                50
             Case 20-11941-JTD         Doc 176       Filed 09/30/20   Page 51 of 57




       58.     The consummation of any Sale Transaction involving the assignment of a Contract

or Lease will be contingent upon the Debtors’ compliance with the applicable requirements of

section 365 of the Bankruptcy Code. Section 365(b)(1) of the Bankruptcy Code requires the cure

of any outstanding defaults under the Contracts and Leases to be assumed, or that the Debtors

provide adequate assurance that such defaults will be promptly cured. The Debtors’ assumption

and assignment of the Contracts and Leases will be contingent upon payment of the Cure Costs

and effective only upon the closing of the Sale Transaction or any later applicable date of

assumption and assignment of such Contract or Lease. As set forth above, the Debtors propose to

file with the Court and serve on each Counterparty a Potential Assumption and Assignment Notice,

which will set forth the Debtors’ good faith calculations of Cure Costs with respect to each

Contract and Lease listed on such Potential Assumption and Assignment Notice. Counterparties

will have a meaningful opportunity to raise any objections to the proposed assumption of their

respective Contracts and Leases in advance of the Sale Hearing.

       59.     Pursuant to section 365(f)(2) of the Bankruptcy Code, a debtor may assign an

executory contract if “adequate assurance of future performance by the assignee of such contract

or lease is provided.” 11 U.S.C. § 365(f)(2). The meaning of “adequate assurance of future

performance” depends on the facts and circumstances of each case, but should be given “practical,

pragmatic construction.” See Carlisle Homes, Inc. v. Azzari (In re Carlisle Homes, Inc.), 103 B.R.

524, 538 (Bankr. D.N.J. 1988) (citation omitted); see also In re Natco Indus., Inc., 54 B.R. 436,

440 (Bankr. S.D.N.Y. 1985) (adequate assurance of future performance does not mean an absolute

assurance that debtor will thrive and pay rent); In re Bon Ton Rest. & Pastry Shop, Inc., 53 B.R.

789, 803 (Bankr. N.D. Ill. 1985) (finding that, “[a]lthough no single solution will satisfy every

case, the required assurance will fall considerably short of an absolute guarantee of performance”).




                                                51
                 Case 20-11941-JTD               Doc 176          Filed 09/30/20        Page 52 of 57




Among other things, adequate assurance may be provided by evidencing the assignee’s financial

health and experience in managing the type of enterprise or property assigned. See In re Bygaph,

Inc., 56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986) (adequate assurance of future performance is

present when the prospective assignee of a lease has financial resources and has expressed

willingness to devote sufficient funding to the business to give it a strong likelihood of succeeding).

          60.       As set forth above and in the Bidding Procedures, for a bid to qualify as a Qualified

Bid, a Potential Bidder must include with its bid information regarding its ability (and the ability

of its designated assignee, if applicable) to perform under the Contracts and Leases that it wishes

for the Debtors to assume and assign. Each affected Counterparty will have an opportunity to

object to the ability of the Successful Bidder to provide adequate assurance as provided in the

Bidding Procedures Order. To the extent necessary, the Debtors will present facts at the Sale

Hearing to show the financial wherewithal, willingness and ability of the Successful Bidder to

perform under the Contracts and Leases that it wishes for the Debtors to assume and assign.

          61.       In addition, to facilitate the assumption and assignment of the Assumed Contracts

and Assumed Leases, the Debtors further request that the Court find that all anti-assignment

provisions contained therein, whether such provisions expressly prohibit or have the effect of

restricting or limiting assignment of such Contract or Lease, are unenforceable and prohibited

pursuant to section 365(f) of the Bankruptcy Code.12




12
     Section 365(f)(1) of the Bankruptcy Code provides in part that, “notwithstanding a provision in an executory
     contract or unexpired lease of the debtor, or in applicable law, that prohibits, restricts, or conditions the assignment
     of such contract or lease, the trustee may assign such contract or lease . . . .” 11 U.S.C. § 365(f)(1). Section
     365(f)(3) of the Bankruptcy Code further provides that “[n]otwithstanding a provision in an executory contract or
     unexpired lease of the debtor, or in applicable law that terminates or modifies, or permits a party other than the
     debtor to terminate or modify, such contract or lease or a right or obligation under such contract or lease on account
     of an assignment of such contract or lease, such contract, lease, right, or obligation may not be terminated or
     modified under such provision because of the assumption or assignment of such contract or lease by the trustee.”
     11 U.S.C. § 365(f)(3).



                                                             52
             Case 20-11941-JTD         Doc 176       Filed 09/30/20    Page 53 of 57




F.     The Form, Manner and Extent of Notice of the Motion and the Proposed Sale are
       Appropriate and Adequate Under the Circumstances

       62.     The Debtors will serve the Sale Notice and Potential Assumption and Assignment

Notice and propose to publish the Sale Notice in the National Edition of the Wall Street Journal or

the New York Times in accordance with the Bidding Procedures Order. The notice of the proposed

Sale Transaction to be provided by the Debtors as set forth herein sufficiently describes the terms

and conditions of the proposed Sale Transaction.

       63.     Several sections of the Bankruptcy Code and Bankruptcy Rules dictate the

sufficiency of notice and adequacy of service. As discussed below, the content and manner of

service of this Motion and the related notices satisfy all such requirements:

               (a)     Section 363 Notice – section 363 of the Bankruptcy Code provides that a
                       trustee may sell property “after notice and hearing.” Under section 102(1)
                       of the Bankruptcy Code, the phrase “after notice and hearing” means
                       “notice as is appropriate in the particular circumstances, and such
                       opportunity for a hearing as is appropriate in the particular circumstances.”
                       11 U.S.C. § 102(1)(A). As set forth above, creditors will be provided notice
                       of the salient details regarding this Motion and the Sale Hearing through
                       service of this Motion, the Sale Notice, and the Potential Assumption and
                       Assignment Notice, each as described herein. Accordingly, notice is
                       sufficient under section 363 of the Bankruptcy Code.

               (b)     Bankruptcy Rule 2002 – Bankruptcy Rule 2002 requires twenty-one (21)
                       days’ notice of the proposed sale of property other than in the ordinary
                       course of business. In addition, Bankruptcy Rule 2002 provides that notice
                       of a sale shall “include the time and place of any public sale, the terms and
                       conditions of any private sale and the time fixed for filing objections.” Fed.
                       R. Bankr. P. 2002. As set forth above, the notice of this Motion that has
                       been and will be provided by the Debtors satisfies each of these
                       requirements.

               (c)     Bankruptcy Rules 6004 and 6006 – Bankruptcy Rule 6004 requires that
                       notice of sales of property out of the ordinary course of business comply
                       with Bankruptcy Rule 2002. As set forth above, the Debtors have complied
                       with Bankruptcy Rule 2002. Bankruptcy Rule 6006 requires notice of a
                       motion to assume and assign an executory contract or unexpired lease to be
                       served on the non-Debtor counterparty to such contract or lease, as well as
                       on other parties in interest as the Court may direct. The Sale Notice and the
                       Potential Assumption and Assignment Notice have been or will be served


                                                53
              Case 20-11941-JTD         Doc 176        Filed 09/30/20   Page 54 of 57




                       on the Counterparties to the contracts to be assumed and assigned, thereby
                       satisfying this requirement.

               (d)     Procedural Due Process – The notices of this Motion and the Sale
                       Transaction that are being provided as described herein, including the notice
                       being provided by publication as described herein and the Bidding
                       Procedures Order, are “reasonably calculated” to apprise interested parties
                       of the pendency of the matter and to afford them an opportunity to object.
                       See Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950).
                       Parties in interest have been and should be found to have been afforded
                       adequate notice of this Motion, the Sale Transaction, the Bidding
                       Procedures and the other relief requested herein.

       64.     The Debtors submit that the notice they have provided and intend to provide as

outlined above with respect to the proposed Sale Transaction, the Bidding Procedures, the Break-

Up Fee, the Expense Reimbursement, and the Cure Costs, as applicable, is reasonable and

appropriate and constitutes good and adequate notice of the sale of their assets and the procedures

and proceedings related thereto and therefore should be approved by this Court.

             WAIVER OF BANKRUPTCY RULES 6004(a), 6004(h) AND 6006(d)

       65.     Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease

of property . . . is stayed until the expiration of fourteen (14) days after entry of the order, unless

the court orders otherwise.” Fed. R. Bankr. P. 6004(h). Bankruptcy Rule 6006(d) further provides

that an “order authorizing the trustee to assign an executory contract or unexpired lease under §

365(f) is stayed until the expiration of fourteen (14) days after the entry of the order, unless the

court orders otherwise.” Fed. R. Bankr. P. 6006(d).

       66.     The Debtors believe that the Sale Transaction should be consummated as soon as

practicable to preserve and maximize value. Accordingly, the Debtors request that any Sale Order

approving the sale of the Purchased Assets and the assumption and assignment of the Assumed

Contracts and Assumed Leases be effective immediately upon entry of such order and that the

fourteen (14) day stay under Bankruptcy Rules 6004(h) and 6006(d) be waived.



                                                  54
             Case 20-11941-JTD          Doc 176        Filed 09/30/20   Page 55 of 57




                                              NOTICE

       67.     Notice of this Motion will be provided to (i) the Office of the United States Trustee

for the District of Delaware (the “U.S. Trustee”), (ii) proposed counsel to the Committee:

Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York, New York 10020;Attn:

Robert M. Hirsch; email: rhirsh@lowenstein.com and Lowenstein Sandler LLP, One Lowenstein

Drive, Roseland, New Jersey 07068; Attn: Bruce Buechler; E-mail: bbuechler@lowenstein.com

(iii) proposed local counsel for the Committee: Bayard, P.A.: 600 N. King Street, Suite 400,

Wilmington, Delaware 19801 Attn: Erin R. Fay email EFay@bayardlaw.com, (iv) counsel to the

DIP Agent: Goldberg Kohn Ltd., 55 East Monroe Street, Suite 3300, Chicago, Illinois 60603; Attn:

Zachary Garrett; email: zachary.garrett@goldbergkohn.com; (v) local counsel to DIP Agent:

Potter Anderson & Corroon LLP, 1313 North Market Street, 6th Floor, Wilmington, Delaware

19899-0951; Attn: Jeremy Ryan; email:jryan@potteranderson.com; (vi) counsel to the Factor:

Levinson Arshonsky & Kurtz, LLP, 15303 Ventura Blvd., Suite 1650, Sherman Oaks, CA 91403;

Attention Steven N. Kurtz; email: skurtz@laklawyers.com; (vii) local counsel to the Factor:

Fineman Krekstein & Harris PC 1300 N King Street, Wilmington, Delaware 19801; Attention

Deirdre M. Richards; email drichards@finemanlawfirm.com (viii) counsel to AAC, Jenner &

Block LLP 333 N Clark Street, Chicago Illinois, 60654-3456;Attn: Vincent E. Lazar; email:

vlazar@jenner.com and Peter H. Rosenbaum email: prosenbaum@jenner.com (ix) the Internal

Revenue Service, (x) all applicable state and local taxing authorities, (xi) the Office of the United

States Attorney for the District of Delaware, (xii) the offices of the attorneys general for the states

in which the Debtors operate, (xiii) all potential buyers previously identified or solicited by the

Debtors or their advisors and any additional parties who have previously expressed an interest to

the Debtors or their advisors in potentially acquiring the Debtors’ assets, (xiv) other potentially

interested parties identified by the Debtors, any of the Consultation Parties or any of their


                                                  55
             Case 20-11941-JTD         Doc 176       Filed 09/30/20   Page 56 of 57




respective advisors, (xv) all such other entities as may be required by applicable Bankruptcy Rules

or applicable Local Rules or as may be reasonably requested by the Stalking Horse Bidder; (xvi)

all other known parties with any interest in, or that have asserted any lien, claim, or encumbrance

in or upon, any assets of the Debtors that could potentially be acquired by the Successful Bidder

(xvii) any party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors believe

that no further notice is required.

       68.     A copy of this Motion is available on the Case Information Website.



                            [Remainder of page left intentionally blank]




                                                56
             Case 20-11941-JTD         Doc 176       Filed 09/30/20   Page 57 of 57




       WHEREFORE the Debtors respectfully request that the Court enter the Bidding

Procedures Order, and, after the Sale Hearing, the Sale Order, granting the relief requested herein,

and such other and further relief as the Court may deem just and proper.

Dated: September 30, 2020               YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Wilmington, Delaware

                                        /s/ Andrew L. Magaziner
                                        Michael R. Nestor (No. 3526)
                                        Andrew L. Magaziner (No. 5426)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Facsimile: (302) 571-1253
                                        Email:      mnestor@ycst.com
                                                    amagaziner@ycst.com
                                        - and -

                                        STEINHILBER SWANSON LLP

                                        James J. Sweet
                                        Michael P. Richman
                                        Virginia George
                                        Elizabeth Eddy
                                        122 West Washington Avenue
                                        Suite 850
                                        Madison, WI 53703
                                        Telephone: (608) 630-8990
                                        Facsimile: (608) 630-8991
                                        Email:      jsweet@steinhilberswanson.com
                                                     mrichman@steinhilberswanson.com
                                                     vgeorge@steinhilberswanson.com
                                                     eeddy@steinhilberswanson.com

                                      Counsel for Debtors and Debtors in Possession




                                                57
